 

Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 1 of 78 PagelD# 290

 

 

VIRGINIA:
IN THE CIRCUIT COURT OF THE CITY OF RICHMOND
John Marshall Courts Building
JOE ALEXANDER )
)
Plaintiff, )
) 10, ue
Vv. ) Case No. |G. v Hae
)
) TRIAL BY JURY
THE MARTIN AGENCY, INC. ) IS DEMANDED
KRISTEN CAVALLO )
SISSY ESTES )
TARA E. HANLEY )
)
-and- }
)
THE INTERPUBLIC GROUP )
OF COMPANIES, INC. )
)
Defendants. )
)
COMPLAINT

Plaintiff, Joe Alexander, by counsel, files the following Complaint against
Defendants, The Martin Agency, Inc. (“Martin”), Kristen Cavallo (“Cavallo”), Sissy
Estes (“Estes”), Tara E. Hanley (“Hanley”), and The Interpublic Group of Companies,
Inc. (“IPG”), jointly and severally.

Plaintiff seeks (a) compensatory damages and punitive damages in the sum of
$50,350,000.00, (b) plus prejudgment interest on the principal sum awarded by the
Jury from November 21, 2017 to the date of Judgment, and (c) court costs and expenses —

arising out of the Defendants’ defamation, insulting words, breach of fiduciary duty,
 

 

Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 2 of 78 PagelD# 291

breach of contract, gross negligence, tortious interference, common law conspiracy,

intentional infliction of emotional distress, and fraud in the inducement.

I. INTRODUCTION

 

 

1. Et tu, Martin?

2. This is a case about extreme betrayal, deception and disloyalty.

3. Joe Alexander (“Joe”) was the Chief Creative Officer (“CCO”) at Martin
in Richmond, Virginia. He led the team of creatives responsible for the great success of
the GEICO account and many others. Under Joe’s leadership, GEICO became the No. 2
car insurance brand; OREO’s global sales rose 12%; PING became the No. 1 driver in
golf; and Donate Life’s donor base increased 600%. Joe’s creative leadership produced

acclaimed work for clients and brands in almost every category and medium.
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 3 of 78 PagelD# 292

[https://joealexander.net/about-me-1]. In 2017, Martin won a Grand Clio! award for the

powerful short film entitled, Donate Life — The World’s Biggest Asshole.

[https://clios.com/awards/winner/film/donate-life/the-world-s-biggest-asshole-17052]. In
2015, GEICO’s Unskippable pre-roll campaign? was Adweek’s Campaign of the Year

and took home 12 Cannes Lions? awards, including the Grand Prix in Film:

 

 

1 The Clios is an esteemed international awards competition for the creative
business. Founded in 1959 to celebrate high achievement in advertising, the Clios
annually and throughout the year recognize the work, the agencies and the talent that
push boundaries and establish new precedent. The “Grand Clio” is the highest honor
bestowed by the Clios. [https://clios.com/awards].

2 https://www.youtube.com/watch?v=g0zINjGMS5Dw (“You can’t skip this
GEICO ad because its already over”); https://www.youtube.com/watch?v=4ELn-
NTKo44 (Geico — Unskippable Elevator); https://www.youtube.com/watch?v=8JomU-
OWHLK (Geico — Unskippable High Five);
https://www.youtube.com/watch?v=cshPQ3ZbESs (Geico — Unskippable Hungry Dog).

3 The Cannes Lions are the most established and coveted awards for the
creative and marketing communications industry. Winning at the Cannes Lions
International Festival of Creativity Festival puts you among the world’s elite. Cannes
Lions trophies are recognized globally as the ultimate achievement in creativity.
[https://www.canneslions.com/our-awards].
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 4 of 78 PagelD# 293

 

In 2013, Clouds Over Cuba, a striking interactive documentary produced for the JFK
Presidential Library and Museum, won an Emmy Award. It was the first time an

advertising agency had ever won an Emmy in the News and Documentary category:

 

ONTO e
Prot eh ea
Pa Ucted

arr ae

BY
AeA

aah olingee Fs

Ret
RXSUGTENS PRI
Estes

;
OO tor a

ESSAY NY
Lint

 

[https://martinagency.com/news/the_martin agency_wins emmy for clouds over cuba]
Well before Joe became CCO of The Martin Agency, he was the creative star of the
Agency. His writing for The JFK Presidential Library won international acclaim. His
writing for Healthtex captured the hearts of parents everywhere. He helped win millions
of dollars in new business for Martin, including Mercedes-Benz, Olympus, PING,
Kindercare, Remy Martin, Careerbuilder, Pizza Hut, UPS, and more. From 2010 to 2012,
he led the Walmart account. Under Joe, the Walmart account grew to be the largest in
Agency history with over $45,000,000.00 in revenue. When Joe was promoted to CCO
in 2012, the late Mike Hughes, former Martin Agency President, stated that “Joe’s
passion for the work, his unbridled drive to push hard for brilliant creative and his ability

to mentor creative talent across all disciplines combine to make him the right guy for this
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 5 of 78 PagelD# 294

critically important job.” By May 2016, Martin was recognized at The One Show‘ as
2016 Agency of the Year. The Agency and GEICO also received the inaugural Penta
Pencil, an award given to an agency-brand team who, together, have created stellar work
for five or more continuous years. [https://martinagency.com/news/the-one-show-names-
martin-agency-2016-agency-of-the-year]. Joe was named one of the fifty (50) Most.
Creative People in the World by trade magazine Ad Age and the 7 most Creative in the
World by trade magazine Adweek. [https://adage.com/article/special-report-creativity-50-

2015/creativity-50-2015-joe-alexander/301720; https://www.adweek.com/brand-

 

marketing/10-chief-creative-officers-who-are-inspiring-breakthrough-work-us-agencies-

165896/]. In 2017, the One Club ranked Joe # 1 Chief Creative Officer in the world:

 

 

 

rie clu AWARDS = PROGRAMS «=—«EVENTS «= MEMBERSIIIP, «= STORE = «JOBS. ABOUT @ Loan
“eaes ot — ons ~
ne FULTER | YEAR CREDIT oo COUNTRY’ |
AGENCY RANKINGS i CREATIVE’ 20177 v ~  CHIEFCREATIVE. = WY. ALLY ; a
i . ‘OFFICER ao :
CREATIVE RANKINGS ' me / oo - gi
fee ete er nerenienntesteatellnnnnwtinet anaes iy ot Sn oat Ameneeion tinetatainee dem ace cmmerrin let ti ietane nent Rte Rtn ARENAS eed tenes ee a Pmapen6e ofat ek Be
CLIENT RANKINGS
COLLEGE RANKINGS
ATIVE IN TRIES
THEONE SHOW A BEATE _ we ween un POINTS _WNINNING ENTRIES
ADC AWARDS 1 JOE ALEXANDER 150 B
YOUNG GUNS One Shaws 2S 20
cr ANC Awands B 5
YOUNG ONES
HALL OF FAME 2 DAVID DROGA 125 10
RESOURCES Gre Stow 35 33

 

 

Joe was at the top of his profession.

 

4 The One Show is one of the most prestigious awards competitions in

advertising, design, interactive and branded entertainment. Judged every year by top
industry professionals, a Gold Pencil is the ultimate symbol of creative excellence.
[https://www.oneclub.org/awards/theoneshow/].
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 6 of 78 PagelD# 295

4, Beginning in November 2017 and continuing thereafter, the Defendants
robbed Joe of his entire life’s work, destroyed his name and reputation, and permanently
impaired his ability to find employment in the advertising industry. Martin did the
unthinkable. Martin secretly leaked the terms of a confidential settlement agreement that
Martin and Joe had entered into in 2013 to resolve a disputed accusation and disclosed
the contents of confidential human resources (HR) files to an anonymous #MeToo
Instagram account called, “Diet Madison Avenue” (“DMA”), knowing that DMA
intended to republish the confidential information as part of a #MeToo crusade against
white, male, chief creative officers at prominent advertising agencies. Martin represented
to DMA that Joe had sexually harassed Martin employees. The allegations were
completely false. Significantly, Martin concealed its involvement with DMA and its
vicious, despicable, premeditated misconduct and betrayal from Joe. In order to cover up
Martin’s involvement with DMA and Martin’s flagrant breaches, gross negligence and
wrongdoing, IPG and Martin concocted a “sexual harassment” claim and used the false
claim as a pretext to terminate Joe. When Joe requested severance and his IPG bonus
plans, IPG and Martin prepared and induced Joe to sign a “confidential separation
agreement and general release”. IPG and Martin fraudulently concealed .Martin’s
treacherous involvement and communications with DMA. Martin, Estes and Hanley
continued to breach fiduciary duties, continued to leak privileged and confidential
information, and published false and defamatory statements about Joe (a) to trade tabloid,
Adweek, who hungrily republished the lies to millions in the advertising industry in a hit
piece entitled, “The Martin Agency Chief Creative Officer Joe Alexander Exited

After Multiple Sexual Harassment Complaints, Sources Say”, and (b) to multiple
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 7 of 78 PagelD# 296

newspapers including the Richmond Times-Dispatch, the New York Times and the Wall
Street Journal. In 2018 and 2019, long after Joe was terminated, IPG, Martin and
Cavallo continued to defame Joe out of spite and ill-will by, infer alia, republishing false
and defamatory statements on Martin’s website, https://martinagency.com/, for the whole
world to see. IPG, Martin and Cavallo openly disparaged Joe and used his demise ~
orchestrated by Martin and DMA -— to further their own self-interest.

5. In this case, Joe seeks to recover presumed damages and actual damages
caused by the Defendants’ egregious misconduct. IPG, Martin and their agents are dirty,
immoral and unethical. They went out of their way to wreck the life of a hugely
successful and incredibly popular Virginia creative, and, then, to conceal and compound
their crimes with fraud and more defamation. They intentionally betrayed and hurt a
human being at the top of his career, solely to cover-up Martin’s horrific wrongdoing and
pander to #MeToo and DMA. The Defendants should be punished for their unlawful
actions and a very strong message needs to be sent to prevent others who choose to lie
and defame from ever acting in a similar way.

Il. PARTIES

6. Joe lives in Richmond, Virginia. He is 59-years old. Joe grew up in a
huge family with three sisters and five brothers. Joe’s father “Ace” was a man of honor,
always aware of right and wrong. He had very defined moral guidelines. He was
respectful and open to differing points of view and new ideas. He passed those same
traits on to Joe. [http://consciencenow.blogspot.com/]. Joe is married. He helped raise
three (3) smart, confident, compassionate, successful daughters, with whom he is very

close. Joe often brought his daughters to work and on the road with him. They loved
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 8 of 78 PagelD# 297

seeing their father do work he loved. During this time, Joe was a major part of Martin’s
success, including transforming UPS from the world’s leading shipping company to the
world’s leading supply chain and logistics provider by asking, “What can Brown do for
you?”, As a result of Joe’s creative leadership, Martin won Effie Awards? between 2012
and 2017 for multiple campaigns on behalf of multiple different clients, including
GEICO and Walmart. [https://effie.org/case_database/case/3051 (GEICO — Happier Than
i — featuring Hump Day Camel) (https://www.youtube.com/watch?v=WMsxhG982LU);
https://www.effie.org/case_database/case/NA_2012 6637 (Walmart)]. The Martin
Agency was named to the Ad Age Creative Innovators List four (4) times.
[https://adage.com/article/special-report-agency-alist-20 1 6/creativity-innovators-martin-
agency/302296; https://martinagency.com/news/ad-ages-first-ever-campaign-of-the-year-
award]. The creative genius of The Martin Agency was a major reason parent company
IPG was named the Most Effective Holding Company of the Year in 2017.
[https://interpublicgroup.ges-web.com/news-releases/news-release-details/ipg-named-
most-effective-holding-company-2017-north-american].

7. Joe sat on the distinguished board of The One Club, was Cannes Lions
Film Jury President in 2016, and was a regular guest speaker in the advertising industry
and on campuses, including the renowned VCU Brandcenter. It took a life-time for Joe
to establish his name, goodwill and to build his personal and professional reputations.
Until he was betrayed, attacked and smeared by the Defendants beginning in November

2017, Joe enjoyed an untarnished reputation in the advertising industry.

 

5 The Effie Awards recognize all forms of marketing that contribute to a
brand’s success. For over 50 years, winning an Effie has become a global symbol of
achievement. [https://www.effie.org/worldwide/about].
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 9 of 78 PagelD# 298

8. Defendant, Martin, is a Virginia corporation, headquartered in Richmond,
Virginia. Martin is a full-service agency with unified capabilities in advertising, strategic
planning, direct response, digital, media services, data analytics, design and branded

content. Martin owns and operates a website, https://martinagency.com/, and a Twitter

 

account, https://twitter.com/martinagency.

9. Defendant, Cavallo, is a citizen of Virginia. Cavallo is Chief Executive
Officer of Martin. [https://martinagency.com/about; https://www.linkedin.com/in/kristen-
cavallo-1044633/]. She operates a Twitter account, https://twitter.com/Cavallokristen,
where she shares her ideological, political and idiosyncratic views. Cavallo was
appointed to the position of CEO by IPG on December 12, 2017. Between 2011 and
2017, Cavallo worked for IPG subsidiary, MullenLowe (“Mullen”). Before joining
Mullen, Cavallo spent thirteen (13) years at Martin, rising from strategic planning
director to the role of Senior Vice President, business development. Cavallo spent her
formative years at Martin. She knew how special a place it was. She never experienced
any misogyny while at Martin and never heard any complaints about Joe from anyone.
Cavallo was Martin’s first female CEO. When IPG and its leadership “hit refresh” in
December 2017 and appointed Cavallo as CEO, they instructed her to “re-write the
ending of this chapter” of the history of Martin. Cavallo stated that “[o]bviously, there is
a need for a new direction, and the culture has to evolve. [https://interpublicgroup.ges-
web.com/news-releases/news-release-details/interpublic-names-kristen-cavallo-ceo-
martin-agency]. Cavallo did not disappoint IPG. Shortly after taking control of Martin
for IPG and continuing through the present, Cavallo has taken every opportunity to throw

Joe — who she once called a “friend” — under the bus.
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 10 of 78 PagelD# 299

10. Defendant, Estes, is a citizen of Virginia. She lives and works in
Richmond, Virginia. [http://www.sissyestes.com/]. Estes is a former employee of Martin.
[https://www.linkedin.com/in/sissy-estes/]. She was an art director that Joe recruited and
brought to the agency in the mid-2000s. Estes worked primarily on the Walmart account.
In or about 2011, after Martin lost a big portion of the Walmart business, Estes was part
of a layoff involving a large part of the staff. Estes held a grudge against Joe and was
very vocal about her layoff. In November and December 2017, Estes conspired with
Martin, DMA and others to tortiously interfere with Joe’s employment and to defame
Joe. Like DMA, Estes publicly bragged about taking Joe down. On November 30, 2017,
Martin breached fiduciary duties and shared confidential, non-public information with
Estes that Joe was going to be terminated the very next day. Estes celebrated Joe’s

termination. She posted the following message to Facebook:

* Sissy Estes
eae
November 30 at 4:53pm > st

Taday, sexual harassment justice has been served. My father told me it
would happen, and | didn't believe him. (My father is an honorable, kind
and wise man). One more step in the right direction for those who just want
to work in a safe environment and'make a life for themselves.

 

 

 

 

In August 2018, long after Joe was terminated, Joe’s wife, Sarah, saw Estes in a jewelry
store in Richmond. Estes again falsely accused Joe of “sexual harassing” Estes. Estes
hissed, “I hope he never works another day in his life ... thousands of women have
thanked me”. Between October 2017 and the present, Estes exhibited a true messianic
desire to hurt Joe. She intentionally breached a non-disclosure agreement and
intentionally disclosed confidential settlement information to DMA. She published false
and defamatory statements about Joe to DMA, to Martin and IPG, to Hanley, to

“thousands of women” and other professionals in the advertising industry, to newspapers,

10
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 11 of 78 PagelD# 300

including the Wall Street Journal and the Richmond-Times Dispatch, and to trade
magazines, such as Adweek, all in furtherance of a conspiracy to tortiously interfere with
Joe’s employment as CCO of Martin and to ensure that Joe never works another day in
his life. Among the articles that contain Estes’ false and defamatory statements are the
following:

https://www.wsj.com/articles/ousting-an-accused-harasser-wasnt-enough-ad-
agency-staff-wanted-to-know-why-1513161001;°

https://www.richmond.com/business/local/amid-new-allegations-of-misconduct-
former-employees-discuss-the-culture/article_b0930ee2-c672-55d6-8aca-
ef14836999d9, html.’
As a veteran in the advertising industry, Estes knew that her false and defamatory
statements to DMA and to the media would be republished over and over and over to

Joe’s detriment. [E.g., https://twitter.com/patrickmwilson/status/942077220645982209].

In fact, Estes was counting on a massive republication in order to kill Joe’s reputation.

 

6 On December 13, 2017, the Wall Street Journal reported that “[s]everal
other former employees and another person with knowledge of Mr. Alexander’s alleged
conduct told The Wall Street Journal about allegations of harassment and assault by the
executive, including previously unreported details.” Estes was one of the unnamed
“former employees” who spoke with the Journal.

7 On December 15, 2017, the Richmond Times-Dispatch reported that
“Sissy Estes, who worked at The Martin Agency from 2007 to 2012, said that when she
was first hired, a creative director gave her a warning about Alexander with no
explanation: ‘He said, ‘Stay away from Joe. Just try to avoid Joe.’ One day, Estes heard
Alexander comment on another woman in-his department: ‘Why would we hire someone
who looks like that? ... Another time, Estes said she heard Alexander tell a woman she
looked great and dared the woman to go to HR about it ... He earned the moniker ‘HR
Joe,’ Estes said ... ‘I know Joe loves his wife and his family, but he’s saying things that
could be construed as a sexual invite or a coming on or sexually inappropriate things that
he should not be saying. There were so many women coming to me crying,’ Estes said.
‘A lot of us tried to change things, and we were brushed off.’ About a month later, Estes
was laid off, along with others at the company”. Estes’ statements to the Richmond
Times-Dispatch were completely fabricated as part of the conspiracy to defame and
tortiously interfere with Joe’s employment. None of these events ever occurred.

11
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 12 of 78 PagelD# 301

ll. Defendant, Hanley, is a citizen of Texas. She holds herself out
professionally as a products liability litigation defense lawyer licensed in Texas,
[https://Awww.linkedin.com/in/tara-hanley-b712448/]. In 2011, Hanley represented a
Martin employee, Robin Bidwell (“Bidwell”). Bidwell made a claim against Martin and
Joe. Bidwell hired Hanley because of Hanley’s relationship by marriage to former
Martin CCO, John Norman (“Norman”). Hanley’s sister was married to Norman at the
time. Norman is close personal friends with Bidwell and Estes. Both Bidwell and Estes
worked for Norman when he was Martin CCO. In her complaint, Bidwell alleged
(falsely) that she had been sexually harassed. Joe emphatically denied any: wrongdoing.
The matter was settled in 2013 without any admission of liability pursuant to the terms of
a confidential settlement agreement.’ In spite of the confidential settlement agreement,
Bidwell disclosed the terms of the confidential settlement to Estes, who in turn leaked the
terms to DMA, Adweek, the Wall Street Journal and the Richmond Times-Dispatch
between October 2017 and December 2017. For her part, Hanley also breached the terms
of the confidential settlement agreement when she spoke with Adweek in December 2017.
https://www.adweek.com/agencies/the-martin-agency-chief-creative-officer-joe-
alexander-exits-after-multiple-sexual-harassment-complaints-sources-say/ (“At least one
employee’s complaint to the company was settled in 2013 for an undisclosed sum.
Attorney Tara Hanley, partner at the Dallas law firm Markland Hanley LLP, confirmed
that one of her former clients ‘did have a matter’ involving The Martin Agency and

Alexander that year”). The leaked confidences and other improper methods were

 

8 Incredibly, IPG claims that it first learned about the 2013 settlement
sometime during the week of November 20, 2017.

12
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 13 of 78 PageID# 302

intentionally used by Hanley and Estes to interfere with and cause the termination of
Joe’s employment with Martin and smear his reputation.

12. Defendant, IPG, is a public company whose shares trade on the New York
Stock Exchange (NYSE:IPG). IPG is one of the world’s largest global advertising and
marketing services companies, with over $15,620 Billion Dollars in assets. IPG sets
company-wide corporate strategy, establishes operational controls, and guides personnel
policies for its many companies and advertising agencies, including Martin. In 2018,
IPG’s gross revenues from operations exceeded $9.714 Billion Dollars.
[https://investors.interpublic.com/static-files/4b38a7¢5-9950-4d48-aca5-355da9e8425f
(PG 02/26/2018 Annual Report on Form 10-K, pp. 2, 16)]. IPG is at home in Virginia.

13. DMA, is a partnership, joint venture, unincorporated association or

“collective” of individuals. DMA confirmed in a post that:

3) There are 12 of us in this collective.
We all have day jobs. We work at
various agencies (2 of us work at the
same one). We are mainly in NY, SF, LA,
and Chicago. We decided on those

locations on purpose. Other members
of the team are 2 lawyers, and 4 phd
students + 2 professors who are
working on some long term projects
Tee

 

13
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 14 of 78 PagelD# 303

DMA was formed in October 2017 for the sole purpose of anonymously doxxing,
smearing and shaming alleged sexual harassers in the advertising industry. DMA falsely
claimed that it had a duty to expose “sexual harassment/abuse” “cuz HR won't”. DMA’s
mission was (and is) to get white, male, chief creative officers fired. DMA was not out to

clean up the advertising industry or to change anything. For DMA and the anonymous

persons behind the Instagram curtain, it was personal and premeditated:

dietmadisonave Gh

4) We collect and corroborate stories
and expose those we see fit after a
lot of information & multiple stories

are collected. We started out with
just wanting to expose Joe
Alexander. We were successful and
decided to keep going. FYI,
@martinagency still hasn't come
fully clean about their coverup that
went on for years.

 

14
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 15 of 78 PagelD# 304

Although DMA started with Joe, it decided to continue its defamation campaign and go

after other chief creative officers and directors:

E68 dietmadisonave 44m x

We started this page to expose one
man. We have decided to stay
because we believe that our work is

not done. So many of you have shared

your personal and painful stories with

us, and because of it we have decided
Coe) CA

 

On February 2, 2018, DMA confirmed that it had targeted seven (7) advertising agencies:
“over the past few months we have held the following agencies accountable in a similar
fashion: @martinagency @grey @tbwa @ecpbgroup [and @droga5] Next up:

@mccann_ww & @180la.” DMA was aggressive, unabashed and publicly unapologetic:

 

 

 

 

 

15
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 16 of 78 PagelD# 305

14. DMA solicited defamatory and unverified stories from women and
compiled a “master” hit list of intended targets, which it posted online. Joe was DMA’s
first victim. Martin was ground zero in DMA’s campaign of intimidation and character
assassination. DMA began operations as a direct result of the stories it heard about Joe
from Martin and how harassment complaints were supposedly handled at Martin.
[https://www.nytimes.com/2018/03/07/business/media/diet-madison-avenue-
instagram.html (a lengthy document about DMA’s mission shared with the New York
Times “noted that the group [DMA] was formed after its members learned of how
harassment complaints were handled at the Martin Agency”)]. Martin became ground
zero because it was the first advertising agency to leak confidential information to DMA.

DMA confirmed that it had copies of the confidential Martin HR reports and NDAs:

 

We ask for evidence of those reports.
NDAs have also been turned over to us.
We consider that to be corroborating
evidence. We attach those items to a
specific name in our database.
Obviously that makes a particular case
a bit more solid and provides us with
info about who else is involved and
complicit. That was/is the situation at
Martin and we also suspect it to be the
case at Crispin.

 

 

 

16
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 17 of 78 PagelD# 306

ee Am aie Mite w a> ele a=)

things stated aren't rumors. They
literally have every single report.
We can't say the word literally
enough to stress this point

In other words, they are lying.

We get it, @martinagency did the
same thing for 9 months.

 

15. DMA created and operated an Instagram account, “dietmadisonave”.

[https://www.instagram.com/dietmadisonave/].? DMA used Instagram and its direct

 

° Instagram is a free photo and video sharing app available on Apple iOS,

Android and Windows Phone. People can upload photos or videos to our service and
share them with their followers or with a select group of friends. They can also view,
comment and like posts shared by their friends on Instagram. Anyone 13 and older can
create an account by registering an email address and selecting a username.
[https://help.instagram.com/424737657584573]. Instagram is owned by Facebook, Inc.
(“Facebook”). Facebook’s is authorized to transact business in Virginia. Its registered
office and registered agent are located in the City of Richmond, Virginia. According to
Instagram’s “Terms of Use,” a user “can’t do anything unlawful, misleading, or
fraudulent or for an illegal or unauthorized purpose,” and “can’t post private or
confidential information or do anything that violates someone else’s rights”. Further,
Instagram’s “Community Guidelines” state that it is unacceptable to post “content that
targets private individuals to degrade or shame them” or “personal information meant to
blackmail or harass someone”. [https://help.instagram.com/581066165581870 (“terms of
Service); https://help.instagram.com/477434105621119 (Community Guidelines)].

17
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 18 of 78 PagelD# 307

messenger (“DM”) service to target Joe and others for termination. Facebook aided and
abetted DMA’s defamation campaign. DMA communicated anonymously with Martin
and former employees of Martin in Virginia for the express purpose of interfering with
and ending Joe’s employment.

16. In addition to its Instagram account. DMA set up three (3) Google gmail
accounts, dietmadisonavenue@gmail.com, dietmadisonave@gmail.com and

Madisonaveabuse@gmail.com, that it used as a repository of false and defamatory

statements concerning its targets.!° Between October 2017 and the present, DMA and its
agents published unverified, scandalous, and salacious statements about Joe — statements
that were received from Martin — and acted as judge, jury and executioner to “call out”
Joe for termination. DMA represented everything that was wrong about the nascent
#MeToo movement. It’s statements and visual content graphically symbolized hatred,
intolerance, and rabid misandry. DMA was determined to hold white, male, chief
creative officers “accountable” no matter what the personal, professional, moral, ethical

and societal costs:!!

 

10 In addition to Instagram and Gmail, DMA and the DMA Partners
published written and visual content via Telegram and Signal encrypted messaging
services and on other social media platforms, including Facebook, Twitter, Snapchat,
GoFundMe, and a WordPress website. DMA and its principals have since deleted,
deactivated or discontinued many of these accounts.

u An advocate of violent activism has taken credit for one visual image
employed by DMA. [https://twitter.com/ShannonDowney/status/959581597128445959
(“@dietmadisonave hey. I’m in full support of outing the ad world perves. The boys
will be boys piece is mine. Wanted you to know. My insta is @badasscrossstitch so you
can credit it”)].

18
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 19 of 78 PagelD# 308

 

17. DMA is operated by identifiable partners, associates and/or individual
members, who acted as a “collective” to destroy the careers of white, male, chief creative
officers, including Joe. DMA’s partners (the “DMA Partners”) have concealed their
identities and have resisted every effort to unmask them. Upon information and belief,
the DMA Partners include current or former employees of three (3) advertising agencies:
Crispin-Porter-Bogusky [https://www.cpbgroup.com/], 180LA [https://www.180la.com/],
and Droga5 [https://droga5.com/]. In 2017, DMA published a post stating that the group

was comprised of people in the advertising industry, Ph.D students, professors, and 2

lawyers. Ralph M. Watson (“Watson”), another victim of DMA’s smear and intimidation

19
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 20 of 78 PagelD# 309

campaign, received private messages (Instagram DMs) between DMA and an individual
at the DrogaS advertising agency (“Droga5”). These DMs confirmed that the DMA
Instagram account was operated in part by people who worked in advertising, with at
least two working at DrogaS. One or more of the DMA Partners participated in a
conspiracy with Martin, Estes and other former employees of Martin to tortiously
interfere with and to terminate Joe’s employment with Martin.

18. Patrick Coffee (“Coffee”) is a blogger, writer, and former senior editor
employed by Adweek. [https://www.adweek.com/contributor/patrick-coffee/]. Adweek
employed Coffee until August 16, 2019. Coffee is now at Business Insider. At all times
relevant to this action, Coffee acted as an partner, associate or member of DMA or as an
agent of DMA and the DMA Partners to publish and republish false and defamatory
statements about Joe on the internet and via social media. In 2018 and 2019, Adweek
published and republished the following defamatory articles written by Coffee about Joe
to subscribers and advertising executives in Virginia:

https://www.adweek.com/agencies/the-martin-agency-promotes-karen-costello-
to-cco-in-the-wake-of-joe-alexanders-scandalous-departure/

(“The Martin Agency Promotes Karen Costello to CCO in the Wake of Joe

Alexander’s Scandalous Departure”);!?

https://www.adweek,com/agencies/when-metoo-came-to-madison-avenue/4/

(“When #MeToo Came to Madison Avenue ... staffers at The Martin Agency say

their complaints to HR about CCO Joe Alexander were repeatedly ignored or

dismissed for years before he was ousted last December over multiple sexual
harassment allegations”);

 

12 Coffee published his articles to multiple new target audiences, including

his followers on Twitter, to Adweek’s 600,000+ followers on Twitter, to the 81.500
Twitter followers of Adweek’s “AgencySpy”, and Adweek’s 600,000+ followers on
Facebook. [See, eg., https://twitter.com/AgencySpy/status/1039533742249992192;
https://www.facebook.com/Adweek/posts/joe-alexander-departed-last-december-amid-
an-investigation-into-claims-of-sexual/10155436232142075/].

20
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 21 of 78 PagelD# 310

https://www.adweek.com/agencyspy/the-martin-agency-turns-joe-alexanders-old-
office-into-a-meeting-room-and-dog-house/148911/

(“It’s been 10 months since The Martin Agency parted with CCO Joe Alexander

after 26 years amid an investigation into multiple claims of sexual harassment

made over nearly two decades”) (emphasis in original);

https://twitter.com/PatrickCoffee/status/10754073 19943524352
(“The Martin Agency one year after the Joe Alexander sexual harassment scandal
blew up the ad industry”);

https://www.adweek.com/agencies/the-5-most-important-ad-industry-stories-of-

(“Misogyny and advertising have an unfortunate and well-documented history ...

This year, the conversation unquestionably changed; whether that change was

dramatic enough to permanently impact the industry for the better remains a

matter for debate. #MeToo officially hit the business in December 2017, when

The Martin Agency fired CCO Joe Alexander”);

https://www.adweek.com/agencyspy/the-20-biggest-agencyspy-posts-of-
2018/152124/

(“However you may now feel about Diet Madison Avenue, the group exerted a

huge influence over the calendar year. After the departure of The Martin

Agency chief creative Joe Alexander last December, 2018 became the year

#MeToo finally arrivedas the industry maybe, finally began to grapple

with endemic abuses of power”).
Virtually every article published by Coffee for Adweek between December 2017 and July
2019 contains provably false and defamatory statements about Joe. Coffee's articles
have been republished millions of times in the last year in Virginia, including by Martin.
[See, e.g., https://martinagency.com/news/then-and-now-refinery29-profiles-the-martin-
agency].

I. JURISDICTION AND VENUE

19. The Richmond Circuit Court has jurisdiction of this matter pursuant to §
17.1-513 of the Virginia Code (1950), as amended (the “Code”).

20. Venue is proper in the Richmond Circuit Court pursuant to §§ 8.01-

262(1), (2), (3), and (4), and 8.01-263(2) of the Code.

21
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 22 of 78 PagelD# 311

21. The Defendants are each subject to personal jurisdiction in Virginia
pursuant to Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) and §
8.01-328.1(B) of the Code, as well as the Due Process Clause of the United States
Constitution. The Defendants and their agents and co-conspirators in Virginia took
action and transmitted and published false and defamatory statements in Virginia for the
sole purpose of injuring Joe, breaching fiduciary duties, and interfering with Joe’s
employment at Martin. Martin, Cavallo, Estes and IPG are subject to general personal
jurisdiction in Virginia. Martin, Cavallo, Estes, Hanley and IPG are subject to specific
personal jurisdiction. They each have minimum contacts with Virginia such that the
exercise of personal jurisdiction over them comports with traditional notions of fair play
and substantial justice and is consistent with the Due Process Clause of the United States
Constitution.

IV. STATEMENT OF MATERIAL FACTS

22. Martin is a wholly-owned subsidiary of IPG. It is part of IPG’s “McCann
Worldgroup” network, one of the world’s largest advertising agency networks.
{https://www.interpublic.com/our-companies/the-martin-agency/].

23. Joe had a valid written contract with Martin that was not terminable at
will. In 2016, Joe earned gross wages of $1,071,856.83. His performance in 2016 was
nothing less than spectacular. In March 2017, Joe received the maximum 2016-2017
Long Term Incentive (LTI) Award from McCann and the maximum Performance Bonus

from Martin. Joe’s creative product in 2017 exceeded all expectations.

22
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 23 of 78 PagelD# 312

24. Between 2013 and 2017, Martin underperformed financially.!? The major
cause was the CEO, Matt Williams (“Williams”). Williams’ underperformance as CEO
was well-known inside the Agency. He faltered in all major areas: financial — declining
revenue, margin and profit; new business — no CMO recruited and put in place for years
and a stunning lack of wins; strategy and communications — failure to appoint a new CSO
and a lack of cohesive strategic vision for 4 years and a failure to update the Agency’s
company vision and communication strategy. Most importantly, Williams failed to
inspire and connect with Martin staff. He was often described by others as “not
understanding how the agency actually works.” Concerns about Williams simmered into
the fall of 2017.

25. Williams’ underperformance did not go unnoticed at McCann. Concerns
filtered down from McCann to Martin’s former CEO and chairman emeritus, John
Adams (“Adams”). Adams emailed both Joe and Martin President, Beth Rilee-Kelley
(“Rilee-Kelley”), that the Agency had a real problem and needed to make an action plan.
Adams laid out an elaborate plan pursuant to which Williams would step down as CEO
and become chairman (retaining a new role as “head of strategy”), and Rilee-Kelley
would take over as CEO. Behind the scenes in September 2017, Rilee-Kelley made sure
Williams did not know he was being pushed out as CEO and replaced. Her stated goal
was to get Williams to “take this escape hatch and continue to work closely with us.

PPI

We’ve got too much riding on him in the hopper right now.” Rilee-Kelley also made
sure that she and Joe were the leadership team moving forward. When the action plan

was complete, Rilee-Kelley texted Joe as follows:

 

3 Martin’s creative product kept it from sinking.

23
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 24 of 78 PagelD# 313

 

Fri, Sep 15, 7:41 PM

It's you and me, kid.

 

 

 

Throughout the entire process of reorganizing management, Rilee-Kelley never once
suggested to anyone that Joe’s behavior had ever been an issue. Rather, as evidenced by
her text message, Rilee-Kelley thought that the path to improvement of Martin’s financial
picture and its leadership going forward was “you and me, kid”. Rilee-Kelley would not
have hitched her wagon to Joe if there had been any complaints made about Joe.

26. On September 22, 2017, Joe picked his favorite ads of all time for Adweek.
[https://twitter.com/InterpublicIP G/status/9 11304184217075714].

27. On September 27, 2017, Joe was honored by the 4A’s Foundation" as one
of the “100” who made advertising great. The award was a recognition of Joe’s strong
belief in and practice of diversity in the workplace. Joe took giant steps towards
improving workplace diversity at Martin He brought Karen Costello (“Costello”) to the
Agency. Costello was the first woman to serve as Executive Creative Director (“ECD”).
[http://www.adweek.com/agencies/the-martin-agency-hires-karen-costello-to-lead-
mondelez-account-as-executive-creative-director/ (‘Karen is one of the top creative

leaders in the industry. But she is hardly one to brag. So I will for her. She’s already

 

M4 The 4A’s is the national trade association representing the advertising

agency business in the United States. Established in 1997, the 4A’s Foundation was
created to galvanize the industry around improving the level of diversity within
advertising and media agencies. [http://foundation.aaaa.org/about].

 

24
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 25 of 78 PagelD# 314

making a huge difference in the place,’ said Martin Agency chief creative officer Joe
Alexander in a statement.”].!5

28. On October 2, 2017, the Richmond Times-Dispatch published a lengthy
piece in the Metro Business section, entitled “An honor for Martin Agency’s

Alexander”.  [https://twitter.com/Advertising24x7/status/914696959381737479 (“Joe

Alexander of The Martin Agency - making advertising great”)]. Joe and many

members of his creative team were on the cover:

 

 

 

 

 

All was well. Joe’s team expressed nothing but positive enthusiasm and happiness about
the creative work being performed and the present direction and momentum of the work-
product. No one informed Joe of any complaints about his behavior or issues of any

kind. Joe had the solid backing of the entire Martin Agency.

 

15 After Joe was terminated by Martin, the 4A’s Foundation summarily
rescinded the award. https://www.thedrum.com/news/2017/12/08/4as-rescinds-joe-
alexander-s-organizational-honor]. Coffee was the first to report the award being
rescinded, [https://www.adweek.com/agencyspy/a-martin-agency-account-director-
offers-her-perspective-with-notmymartin-post/140968/].

25
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 26 of 78 PagelD# 315

29. In October 2017, Joe and Rilee-Kelley traveled to New York for a forward
planning meeting with McCann brass. McCann Worldgroup North America President,
Chris MacDonald (“Macdonald”), was very impressed with the financial and creative

plan outlined by Martin for 2018. He emailed Joe:

 

© Macdonald, Chris (NYC-MEW) <Chris.Macdonald@mccann.com>
O Joe Alexander

Tuesday, October 17, 2017 at 10:09 PM
Show Details

€> You replied to this message on 10/18/17, 7:51 AM.

 

 

Joe,

| was impressed - by the honesty and the discussion.

I think we will get to a great plan for 2018 and | liked Beth a lot and get the three of you are a very strong team.
The key for me is to ensure | help you any way | can and continue the great start I felt we had today.

Hope trip was good and talk soon.

c

On Oct 17, 2017, at 8:07 PM, Joe Alexander <joe.alexander@martinagency.com> wrote:

Great seeing you. Hope It was good to connect. Positive from our end. Talk soon cheers. JA

Sent from my iPad

 
   

2017 CREATIVITY INNOVATOR - AD AGE
2014 ONE SHOW AGENCY OF THE YEAR
2016 EFFIE FOR SUSTAINED SUCCESS

Ore

 

 

 

During the meetings, Joe had the full and unfledging support of both Rilee-Kelley and
McCann. Joe’s creative work and leadership were complimented. No questions of any
kind were raised by anyone about Joe or about the work conditions and environment at
Martin. While in New York, Joe went to a Yankee’s game with the Global Creative

Chairman of McCann Worldgroup, Rob Reilly (“Reilly”):

26
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 27 of 78 PagelD# 316

  

Again there was no mention from anybody, either inside Martin or at McCann, of any

complaints about Joe or any issues of any kind. In fact, Joe’s creative campaigns were
universally praised and commended.

30. On November 7, 2017, just two weeks before his termination, Macdonald
met with Joe and others at Martin in Richmond, Virginia, for follow-up planning
sessions. Once again, Joe’s work was complimented. After the meeting, Macdonald

emailed Joe:

27
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 28 of 78 PagelD# 317

 

© Joe Alexander
Tuesday, November 7, 2017 at 7:37 PM
Show Details

© © Macdonald, Ghris (NYC-MEW) <Chris.Macdonald@mccann.com>

Joe,

Always great to see you too - next time dinner I!

| think It was a constructive meeting and don’t want you to get in-any way disheartened - the work is great.

lam always there to support and hope the honesty and challenging comments are to push us to do the right things.
Cell No is 646 630 0640

c

 

 

 

As of November 7, 2017, there was not a single mention of any complaint or issue of any
kind involving Joe. No one who attended the planning meeting, including Rilee-Kelley
and Williams, mentioned anything.
A. DIET MADISON AVENUE

31. In or about October 2017, in the wake of the media frenzy surrounding
reported allegations of sexual misconduct by Harvey Weinstein, Cindy Gallop
(“Gallop”), a former advertising executive turned “activist”,!® issued a public call to
action on Facebook for advertising professionals to speak up about “sexual harassers” in
the industry. Gallop claimed that her Facebook post came “in response to the outpouring

of sexual harassment stories” allegedly committed by Hollywood producer Weinstein.

- [https://adage.com/article/agency-news/cindy-gallop-asks-advertising-expose-harvey-

weinsteins/310976]. Gallop urged woman to “name the names of their harrassers”.
[https://Awww.campaignlive.co.uk/article/sexual-harassment-adland-cindy-gallop-wants-
names/1447809]. Gallop claimed to have been contacted by at least 160 women who

reported sexual harassment of some kind. Based on the unverified reports she received,

 

16 Gallop claims that she likes to “blow shit up. I am the Michael Bay of
business”. [https://twitter.com/cindygallop?lang=en].

28
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 29 of 78 PagelD# 318

the outspoken Gallop compiled “Cindy’s List” of alleged “sexual harassers”.
https://www.mumbrella.asia/2017/1 1/cindy-gallop-asia-treated-dumping-ground-sexual-
predators (“What a load of absolute fucking bollocks. A man in the industry recently said
to me that men are scared of appearing on ‘Cindy’s List’ and that anyone could find
themselves on it. I bit his head off because the sheer scale of human misery I’m looking
at in my inbox from all around the world, and not a false accusation in them — quite the
opposite. How dare these men pronounce on it; they have no idea what women have
been going through for decades. This is why we need to break these stories: these men,
these names and companies and client brands attached, so the men understand the
problem is them”),

32. | Upon information and belief, Gallop supplied “Cindy’s List” to DMA or
the DMA Partners, and instigated, aided, abetted, enticed and/or assisted DMA in its
smear and intimidation campaign.

33. On October 30, 2017, IPG’s chairman, Michael Isor Roth (“Roth”),
anticipating attacks by Gallop and #MeToo,!” circulated an internal note/memo to all
50,000-plus IPG employees around the world, including everyone at Martin, under the
subject line “A Workplace Free from Harassment” (the “Roth Memorandum”). The Roth
Memorandum “outlined a ‘zero-tolerance’ policy for all types of harassment”.
[https://www.adweek.com/agencies/ipg-ceo-issues-memo-promising-zero-tolerance-for-
sexual-harassment/; https://www.thedrum.com/news/2017/10/30/ipg-chief-michael-roth-

details-firm-s-zero-tolerance-policy-sexual-harassment-memo].

 

7 It is unclear when Roth first became aware of Martin’s direct involvement
with DMA. It is possible that the Roth Memorandum was a pro-active response to the
collusion between Martin and DMA.

29
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 30 of 78 PagelD# 319

34. | Roth shamelessly pandered to Gallop and #MeToo in order to insulate
IPG and its agencies from the devastating negative publicity and adverse financial effects
incident to the witch hunts that started in the fall of 2017.

35. Because of Roth’s irresponsible Memorandum, Joe was at the mercy of
every disgruntled employee or ex-employee of Martin with an axe to grind.

36. The Roth Memorandum gave any IPG employee carte blanche to disclose
confidential employee and human resource files to #MeToo and DMA. The Roth
Memorandum empowered Martin to breach fiduciary duties, violate the IPG Code of
Conduct, deprive male employees of due process, and take the law into its own hands.

37. | Between approximately mid-October and November 21, 2017, Martin
secretly disclosed to DMA and the DMA Partners the terms of the 2013 confidential
settlement agreement with Bidwell and the contents of other confidential Martin HR
files/reports. Estes or another former employee of Martin falsely stated to DMA that in
“Joe Alexander’s case, there was a slush fund created just for him internally at Martin” to

deal with Joe’s “crap” — a “slush fund” that was hidden from “Michael Roth and IPG”:

 

Yeah EPLs for sure. But in Martin and
Joe Alexander's case there was a
slush fund created just for him
internally at Martin. Money was
drummed up just for his crap and
Michael Roth and IPG were not even
told about it. |

 

 

 

30
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 31 of 78 PagelD# 320

The suggestion that Roth and IPG were unaware of the settlement with Bidwell is
patently false. IPG and Martin’s financial statements are consolidated and audited.
There was no way for Martin to have concealed a $275,000 settlement check from IPG’s
crack team of accountants and auditors. In addition to the “slush fund” post, Martin and
DMA exchanged numerous false and defamatory statements about Joe via Instagram
direct messenger. They wrongly accused Joe of sexual harassment and labeled him a
predator.!®

B. IPG/MARTIN TERMINATES JOE

38. | Upon information and belief, IPG did not know that Martin had breached
the 2013 confidential settlement agreement or that Martin, Estes and others were
disclosing confidential HR files/reports and information to DMA.

39, Although IPG claims that it “first learned” of “alleged misconduct” by Joe
in “mid-November” 2017 [https://www.wsj.com/articles/ousting-an-accused-harasser-
wasnt-enough-ad-agency-staff-wanted-to-know-why-1513161001], JPG has never
revealed how or from whom it learned about the so-called “alleged misconduct” or what,

indeed, it learned, if anything, in “mid-November” 2017.!9

 

18 Upon information and belief, DMA and the DMA Partners engaged in

both libel and slander of Joe between December 2017 and the present that Joe has not
discovered because he does not have access to the DMA Instagram account or the DMA
Gmail accounts or the emails and text messages of the individual DMA Partners. Joe
believes that additional false and defamatory statements will be revealed through
discovery.

9 A spokesman for IPG told the Wall Street Journal that IPG first learned
about the 2013 confidential settlement during the week of November 20, 2017, and
received a copy of the document on December 6, 2017. This is a preposterous lie. IPG
has never revealed how or from whom it learned about the 2013 confidential settlement or
why it waited until December 6, 2017 to get a copy from Martin.

31
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 32 of 78 PagelD# 321

40. As soon as IPG found out that Martin had breached fiduciary duties and
disclosed confidential employee information to DMA and that that confidential
information (and false accusations) about Joe was being published by DMA, IPG ordered
Martin to terminate Joe.

41. At the same time (“[a]round the second week of November” according to
the Wall Street Journal), IPG and Martin began a pretextual “investigation” of Joe. Even

DMA thought the “investigation” was “bogus”:

men dietmadisonave 20m

a
We're not the only ones doing this
There's now an official website & game

And guess what? It features Joe
Alexander

Agencies, this shit isn't going to go away
because you hold some town hall
meeting or announce some bogus
“internal investigation"

Those days are gone. You had your
chance to self police. And you failed.

 

32
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 33 of 78 PagelD# 322

42. The IPG/Martin “investigation” was solely intended to cover-up Martin’s

massive betrayal, breaches of fiduciary duty, breaches of the 2013 confidential settlement
’ agreement, and violations of the IPG human resources policies and Code of Conduct.

43. In truth, IPG decided to terminate Joe in the hopes that DMA would not
look further into the cover-up of sexual harassment by the “C-suite” or the handling of
sexual harassment claims by IPG/Martin.

44. IPG wanted to get the spotlight off itself and Martin before DMA

negatively publicized the confidential information and salacious stories to clients:

Do the right thing.

Address it internally. If
you don't, we know your
ea aT

Like @martinagency are
you willing to risk the
livelihoods of hundreds to
protect a small group of
predators ?

 

33
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 34 of 78 PagelD# 323

45. In order to appease DMA and cover-up Martin’s breaches of fiduciary
duty and gross negligence in disclosing confidential information to DMA, IPG and
Martin manufactured a false narrative about a claim of “sexual harassment”. Although
{PG and Martin represented to trade magazines that Joe’s termination followed an
“internal investigation into an allegation of sexual harassment by the chief creative
officer” {ttps://adage.com/article/aventy-news/exit-martin-agency-cco-joc-alexander-
intemal-investigation/3 11550; htips://witter.com/adage/status/938523336858054656
(emphasis added)}, in truth, there was no investigation and, even more to ihe point, there
was no “allegation of sexual harassment” that prompted Joe’s termination. IPG actually
made it up.

46. Martin complied with IPG’s direction to concoct a sexual harassment
complaint so as to conceal Martin’s involvement with DMA and the fact that IPG had.
decided to give Joe up to toxic DMA and #MeToo.

Cc. THE FAKE CLAIM OF “SEXUAL HARASSMENT”

47, On November 21, 2017, at 3:30 pm, Joe met with Rilee-Kelley and
Williams. Joe thought it was a routine weekly meeting. Rilee-Kelley had a sheet of
paper. She made an off-hand comment that “they” had been “watching this” for a
“couple of weeks”. Then, she fraudulently misrepresented to Joe that “someone” had
“filed” a sexual harassment complaint against Joe. Joe was floored. Rilee-Kelley refused
io give any details. She misrepresented to Joe that it looked “bad”. Rilee-Kelley said

that Joe had two options: (1) resign and it “goes away”, or (2) “vou can fight it and

 

 

20 Joe would later find out on December |, 2017 that the alleged “someone”
was Po a woman who Joe had worked with for years ~ 4
woman who had never before complained to anyone about Joe. See ¥ 60 injra.
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 35 of 78 PagelD# 324

probably lose which would result in your termination. As your friend, you should take
number 1”. Rilee-Kelley refused to disclose what the complaint was or who made it.
She told Joe, “we must protect the confidentiality of the accuser.” Rilee-Kelley and
Williams expressly represented to Joe that if he resigned, they would work with him on
an acceptable statement to be made to Martin Agency staff.

48. The meeting lasted a total of seven (7) minutes.

49. Joe left dumfounded, confused and deeply hurt.

50. He retrieved his belongings. Around 4:19 p.m., he quickly sent a text to
his team, including Jf and Costello, stating that something “personal” had happened
and that he would need to take the rest of the year off.

51. At5:44 p.m. on November 21, 2017, HM ccsponded to Joe’s text:

 

 

at AT&T LTE 6:53 AM 7 49% i

€

 

Nov 21, 2017, 5:44 PM

Hope you and your family
are ok. Don't worry about
stuff here--we'll be ok.

Focus where you need to

 

focus and let me know if
there is anything | can do to
help.

 
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 36 of 78 PagelD# 325

When Joe explained that it was “bad”, WMH veplicd:

 

 

 

eh AT&T LTE 6:53 AM

<

 
 

Oh Joe. Whatever this Is,
you will get through it.

 

 

 

On November 23, 2017 (Thanksgiving), WM texted Joe again:

 

Nov 23, 2017, 7:35 AM

 

Happy Thanksgiving to you.
Hope you guys are ok.

 

 

52. BB was a colleague and friend. Prior to November 21, 2017, she never

expressed any complaints, concerns, or fears of any kind to Joe?! She made no

 

au WME icxt messages demonstrate that she did not level a complaint of
sexual harassment before Thanksgiving 2017, and that Rilee-Kelley was lying. If
had made a complaint of sexual harassment against Joe, she would not have said, “[hlope
you and your family are ok”. She would oft have said, “[w]hatever this is, you will get
through it”. She would not have wished a sexual harasser “Happy Thanksgiving”.
WMMMME tcxts demonstrate that she did not even know about any claim of sexual
harassment on November 21, 2017 when Rilee-Kelley misrepresented that “someone”
had made such a complaint.

36
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 37 of 78 PagelD# 326

complaints of sexual harassment. In fact, throughout the many years they worked
together, ip always expressed how much she respected Joe and enjoyed working with
him. In 2016, for instance, to celebrate Joe’s 25" anniversary with Martin, dozens of
Joe’s Martin Agency co-workers gave Joe a book full of beautiful, heart-felt tributes.

Me wrote these kind words about Joe:

vant UNAS Py “great leaders have followers.’ I'd follow you anywhere. The

Martin Agency is quite lucky to have had your thinking, passion, and love for
29 years. Cheers to the next!

 

On August 17, 2017, MB sent Joe the following text:

 

Well heeeey.
Hope today was ok.

CB is out tomorrow, so
you'll have a new assistant
for the day.

Me.

Just like the good ‘ol days!
Except that I'm a lot nicer
now.

 

 

 

37
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 38 of 78 PagelD# 327

“Pd follow you anywhere”. “Just like the good ‘ol days!” These are not the words of
a woman who has EVER been sexually harassed by her boss.

53. Joe’s style was inclusive, collaborative, nurturing, encouraging,
mentoring, advocating. He treated all colleagues with respect. He shared opportunity

with all, as evidenced by the thanks he routinely received:

 

. a
— _ (, Ow of Cay lev
Joe Shs/2017
i Cantey hank you eno Gos
Dpper tenis 2s aot tyoutce SU creak Se
Thank You for. cmbpracing and-encouring +n

Coleman stor.

Thank wou foe eo cackivng for we Tojoih tt
team Yo “cclelorarte (WR Corin paviqu S Success.

Thank. Wen for raring tee time to puild
a Eriendsivinp w ittin me,

it looking Forward 4 more Champagne ~ond-qole
Worn Monwrentm Trine Futur,

Coys

 

 

 

S4, In truth, Rilee-Kelley, acting upon direction from IPG, manufactured the
false claim that Joe had sexually harassed J. Rilee-Kelley betrayed Joe and acted out
of mechanical loyalty to IPG and Roth. Rilee-Kelley was a good lieutenant who valued
the security of her job more than loyalty to her close personal friend and partner of
twenty-six (26) years. She backed IPG and terminated Joe’s employment to avoid
exposure of Martin’s breaches of fiduciary duty, gross negligence and the purported HR

shortcomings and complacency at Martin that had motivated DMA from the start.

38
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 39 of 78 PagelD# 328

D. THE HR INQUISITION

55. The day after Thanksgiving, Riley-Kelley texted Joe. She told Joe that he
could not reach out, talk to, or “confront” anyone at Martin, McCann or IPG. She warned
Joe about trying to figure out who had lodged the complaint: “Pls don’t try to figure out
who lodged the complaint because it can be viewed as retaliation which would result in
immediate dismissal.” In truth, Rilee-Kelley was afraid that Joe would discover that the
complaint of sexual harassment was a lie.

56. By Monday, November 27, 2017, Joe still had not heard anything from
Rilee-Kelley about the next steps. On Tuesday, November 28, 2017, Joe received a text
from Rilee-Kelley at 6:19 pm: “Just tried to call you. You are my partner and I get it. I
am trying to get you as much as I can so you can make the right decision so you can be
thoughtful and make the right decision for you going forward. And it’s taken more time
than I hoped. Working hard to get you something tomorrow.” This was more lies. In
truth, Rilee-Kelley was desperately trying to solicit more complaints against Joe.

57. On Thursday, November 30, 2017, Joe met with Rilee-Kelley and
Williams at the Willow Oaks Country Club. Rilee-Kelley slid a single sheet of paper
across the table. There were 10 lines on the paper, each describing in very general terms
an alleged complaint. No dates, times, places, or names. Joe asked for the name of the
woman — the “someone” ~ who had filed the complaint. Rilee-Kelley refused to say. Joe
asked if any complaint was in writing. Rilee-Kelley stated that “they” had one email, the
rest were “verbal” complaints. Rilee-Kelley did not identify when the so-called verbal
complaints had been made. Rilee-Kelley again said that it “doesn’t look good and as

your friend, I advise you to resign because if you investigate and the complaints are true,

39
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 40 of 78 PagelD# 329

you will be fired with cause and lose everything.” This was Rilee-Kelley’s third threat
along these lines. Joe looked Rilee-Kelley in the eye and said, “after 26 years of
partnership and all that ’ve done, you couldn’t come to me and say this is bad. You have
6 months. Let’s figure out an exit that’s good for all of us.” No response. Rilee-Kelley
then looked at Joe and stated, “you should be grateful we are offering you the option to
resign. You think Matt Lauer got that? You think Garrison Keiller got that? We are
doing you a favor.” Then, Williams dropped the final coercive bombshell. He told Joe
“You have until 5 pm tomorrow, Friday December 1, to take option 1 or 2. Because
people are already wondering where you are, what’s going on, and we have to tell our
clients. We can’t have this speculation.”
58. Joe was so upset he left after 25 minutes.

59. Shortly after the meeting on November 30, 2017, Williams texted Joe:

 

_| Know you're upset. I'm
sorry. But | need to be really
clear: if you don’ t ——
-communicate your decision
about option 1 vs option 2
by end of day Friday, option
1 will come off the table. |
don 't want that 1@) happen,

 

 

 

40
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 41 of 78 PagelD# 330

60. On December 1, 2017, Joe attended a pretextual Human Resource
inquisition at the Richmond Marriott Downtown. Meg Garner and Alice Albright
(Martin Agency HR) were at the meeting in person. Dana Mansfield (McCann HR)
participated by phone. Garner reminded Joe about the IPG Code of Conduct and then
revealed to Joe that the sexual harassment claim had been filed by GGG

61. Joe could not believe it. There was no one in Martin that Joe was
professionally or personally closer to than Sem. FY was close friends with Joe’s wife,
Sarah. Joe’s daughter babysat SQM first baby. MM bad shared a photo of her new
baby with Joe just months before. Joe and F shared everything: work, home, kids,
play, laughs, sadness, trust, life, even death. Both Joe anda engaged in typical office
banter: You look great. Those jeans are awesome. That’s a great haircut. Joe was
sete biggest champion. In fact, Joe hand-selected her to be Martin’s first creative
recruiter. QQUgMs performance was outstanding, just as Joe had predicted. She took time
off and had a baby. She came back into a new role — creative department manager. an
was not as confidant in the new role, but, again, Joe propped her up and made sure
everyone knew she was doing an exceptional job. Joe and Mil were as close as could
be. In fact, Joe would always discuss important and/or vital information and lean on
eM when he had to make important decisions. 4M called it, “The Vault.” “Don’t
worty,” she would say. “It’s in the vault.” Anything Joe said to @@m@ he knew was safe,
as safe as it would be with anyone.

62. Garner gave Joe a 4-year old email from 2013. The subject matter was the
Cobblestone Awards, an award Qe and Joe organized every year for the top creative

contributors at Martin. In a line buried in the email, Joe and @h bantered back and

Al
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 42 of 78 PagelD# 331

forth (as always) about a dream that Joe had had. Joe did not even remember the email.
No one ever complained about the email. Rather, Gamer and/or Rilee-Kelley searched
the server for things to use against Joe, and found one old email. Joe was not even given
a copy of the email. Garner went on to mention other verbal “incidents”: a young woman
wonders why Joe pays attention to her; another woman says Joe makes her feel “creepy”;
another person says Joe called other women “hot”; Joe texts emojis to a women; another
person asks why Joe wanted to meet her in his office.”

63. It was a preposterous witch hunt. Joe asked, “how are any of these
incidents sexual harassment?” Joe asked for times, places and dates. Garner admitted
that she did not have any times, places or dates. Garner said that in her claim 4M said
she changed her clothes and appearance to stop the “harassment”. This was not true.
Katie was not shy about her clothes, her body and making sure everyone knew she looked
great. She often said in front of Joe and others that she was proud of her body by saying,
“There’s no shame in my game.” She was completely comfortable around Joe and others
no matter what she was wearing. In fact, one of the last times she and Joe worked
together in his office, me wore a very short skirt and moved her chair right next to
Joe’s. And, that same week, she sat working on Joe’s sofa wearing tight jeans, her legs
spread-eagled.

64. The meeting was pointless. Garner, Albright and Mansfield showed “zero
tolerance” and showed a reckless disregard for due process. They had already made a

decision on who/what to believe and who/what not to. It was a sham.

 

2 Joe’s office was glass-walled, right in the middle of the busiest part of the

Martin Agency, hardly a place where any “sexual harassment” would have ever occurred.

42
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 43 of 78 PagelD# 332

65. About 25 minutes into the inquisition, Joe handed Garner a forced
resignation letter. He stood up and said, “I would rather walk out with my dignity than
go through this inquisition any longer.” Joe left.

66. After the HR inquisition on December 1, 2017, Joe prepared a draft
statement to be released to Martin. He sent it to Rilee-Kelley and Williams because they

. had promised and represented that if Joe resigned they would release a joint statement
together concerning Joe’s departure from Martin. Rilee-Kelley and Williams broke their
promise. At 5:00 p.m., much to Joe’s astonishment and chagrin, Williams texted Joe the

following message:

 

We kept it simple:

Hi, everyone. | want you to —
know that Joe Alexander is
no longer employed by the
agency. Karen Costello and
Jerry Hoak have agreed to
step in as creative leads for
the time being and we are
notifying clients of the
change. Beth and | are
available to you as we focus
on moving forward. —

 

 

 

 

43
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 44 of 78 PagelD# 333

67. By 5:00 p.m. on December 1, 2017, Joe’s entire history and presence on
Martin’s website and social media — articles, bio, awards, photos — had been scrubbed. It
was planned and premeditated.

68. At 6:00 p.m., Adweek and Coffee published the “breaking” news of Joe’s
termination to Adweek’s millions of online subscribers and its 600,000 Twitter followers.
[https://www.adweek.com/agencies/the-martin-agencys-chief-creative-officer-joe-
alexander-is-out-after-26-years/;
https://twitter.com/Adweek/status/956919170561691650].

E. FRAUD IN THE INDUCEMENT

69. On or about December 2, 2017, IPG prepared and forwarded to Joe a
“confidential separation agreement and general release” (the “IPG Release”).

70. After twenty-six (26) years of service, IPG and Martin terminated Joe
without any severance or payout of his hard-earned bonus accounts. Instead, IPG offered
Joe payment of the small amount in his Capital Accumulation Plan (CAP) pursuant to a
Participation Agreement for 2015 and 2016. IPG saw this as an opportunity to coerce a
limited “release of claims” from Joe for the torts committed by IPG and Martin prior to
December 12, 2017.

71. Joe signed the IPG Release on December 12, 2017. Joe had no choice —
sign it or IPG threatened to put him and his family through ignominy.

72. JPG and Martin fraudulently induced Joe to sign the IPG Release. IPG
and Martin concealed the fact that Martin had leaked the 2013 confidential settlement
agreement and other confidential HR files/information to DMA. But for IPG and

Martin’s fraudulent concealment, Joe NEVER would have signed the IPG Release.

44
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 45 of 78 PagelD# 334

73. Joe learned about IPG and Martin’s deception in late December 2017,

when DMA disclosed that it was involved in Joe’s termination. The first post read:

 

 

93 likes

dietmadisonave Two CCO’‘s down. Who is: next?
#cleanhouse #joealexander

am Q oO 2

 

 

 

 

45
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 46 of 78 PagelD# 335

74, DMA and the DMA Partners marked Joe off their “master” hit list. They

crossed out Joe’s name in red to signify that he had been terminated:

tei 3 p &
aN OO BI: w

 

 

 

“= [Stimes doe 3.”

 

 

. |a2:times doe}:
io. 12 times'see.do

4,
“tf

 

 

 

 

 

 

 

 

Beside Joe’s name on the hit list was an entry: “32 times see doc”. Upon information and

belief, this is a reference to the 2013 confidential settlement agreement and other HR

46
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 47 of 78 PagelD# 336

Reports and documents unlawfully leaked and disclosed to DMA by Martin. DMA and

the DMA Partners reminded readers that:

Just remember folks, it took 9
months to expose Joe Alexander,

& the @martinagency still hasn't
fully come clean.

 

75. In addition to publishing the “master” hit list, and as further evidence of

their actual malice, spite and ill-will towards Joe, DMA and the DMA Partners published

a picture of Joe wearing a pig nose with emojis vomiting out of Joe’s eyes:

ho

Mee CMe Meira ome Ue

| has still explained why he.was let go, what
Na their role was, & why they allowed this
REX SHUTTERSTOCI garbage Ke) continue: F

 

 

 

47
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 48 of 78 PagelD# 337

F, DEFENDANTS” CONTINUING MISCONDUCT

76. Because of Joe’s sudden departure and the vagueness of Williams’ internal

announcement to Martin, speculation about Joe’s termination spread like a wildfire in

Southern California. Former co-workers and peers texted and emailed Joe relentlessly.

They expressed bewilderment, sadness and thanks for Joe’s leadership. Some prejudged

Joe immediately? MMW — the woman who allegedly complained about “sexual

harassment” — texted the following message to Joe:

 

®

 

We're here for you. Focus
where you need to focus.

 

 

Joe could not believe what was happening. The woman who Martin and IPG represented

Joe had “sexually harassed” was “here for” him. Obviously preposterous lies from IPG

and Martin.

 

23

On December 3, 2017, Joe engaged in the following text conversation

with Danny Robinson (“Robinson”), a senior creative at the Agency:

Joe:

Danny:

Joe:

Danny:

Joe:

I'm going to miss you guys. Hope when it settles down we
can grab coffee.

I'll have to think about that.
What? Really?

Gotta think about myself. Don’t think it’s a good idea to be
seen with you.

Oh wow. That’s really sad.

Joe never heard from Mr. Robinson again.

48
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 49 of 78 PagelD# 338

77. Joe tried to maintain his dignity and self-respect. He posted a statement

on Facebook:

“What a great run. But it’s time for a new challenge. I couldn’t be prouder of the

work we accomplished together. More important, it has been a blessing of a

lifetime to do work I love with people I love. The Martin creative bar will

continue to be high because of the deepest bench in the business. I wish them
nothing but the best. And I look forward to the next adventure. Shedding a tear
tonight through an eye toward the future. Cheers.”

78. On December 5, 2017, oblivious to Martin’s betrayal, Joe gave an official
statement to Lindsay Stein (“Stein”) at Ad Age:

“The Martin Agency is my family. Rather than a drawn-out, hurtful investigation,

resigning was the proper thing to do to protect my family and all the people I’ve

worked so closely together with in my 26 wonderful years. I will always love that
place and the people who make it so special. Please respect my privacy during
this very, very sad time.”

79, On December 6, 2017, Coffee texted Joe to advise that Adweek was
“preparing to run a story indicating that you were fired from The Martin Agency after
multiple female employees filed sexual harassment complaints against you. The story
also notes that a case brought against you in 2012 was settled out of court for an
undisclosed total. Please let me know if you would like to comment.”

80. On December 7, 2017, Adweek published a damning indictment of Joe
written by Coffee, citing unnamed “sources”, anonymous “women”, an unidentified
“former executive”, and unidentified “former employees” and “former co-workers”. As
planned, Adweek and Coffee gave a national public voice to and amplified the tortious
conduct of DMA and the DMA Partners. [https://(www.adweek.com/agencies/the-martin-

agency-chief-creative-officer-joe-alexander-exits-after-multiple-sexual-harassment-

complaints-sources-say/ (“The Martin Agency Chief Creative Officer Joe Alexander

49
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 50 of 78 PagelD# 339

Exited After Multiple Sexual Harassment Complaints, Sources Say”) (the “Adweek
Hit Piece”)].74

81. he Adweek Hit Piece contained multiple false and defamatory statements
of and concerning Joe, including:

® Joe left The Martin Agency “after several sexual harassment claims”
about him were made with the agency”;

8 Several women “reported concerns about his behavior to the agency,
citing incidents as far back as the 1990s”;

© Joe’s “nickname among some staff” in the 2000s was “HR Joe”;

e In 2012, Estes told Mike Hughes that Joe “could not continue hitting on
wormen’?;26

® Daniela Montanez (‘Montanez”) “approached human resources in 2012 to

let them know that she was uncomfortable working with Alexander”;

a “Alexander made improper sexual advances” towards two “additional
women’;

 

24 The coordinated effort between DMA and Adweek/Coffee is evidenced by
the timing of publication of Coffee’s various stories. Coffee was always first to report
the terminations. He clearly had inside information from DMA that no one else had. For
instance, on the same day Watson was fired by CBP, Adweck/Coffee simultaneously
published an article titled “CP+B Fires. Chief Creative Officer Ralph Watson”.
fhitps:/Awww.adweck.com/agencies/epb-fires-chiel-creative-ofticer-ralph-watson/]. That
article, and the “hit list” published by DMA shortly thereafter, linked Watson to other
high-profile advertising executives’ terminations that were allegedly because of sexual
harassment.

3 The only “sexual harassment claim” ever made prior to December 1, 2017
was the one reported to Joe by Garner. In truth, however, Jf never made the claim
prior to December 1, 2017. IPG and Martin induced Jf to make the claim, which IPG
and Martin then supplied to trade magazines as the reason for Joe’s termination. JPG and
Martin concealed the truth, which is that they terminated Joe in response to DMA’s threat
to publicly expose and shame IPG and Martin for how they handled sexual harassment
claims and to cover-up Martin’s egregious breaches of fiduciary duty, breaches of
contract and violations of IPG HR policies and the Code of Conduct.

Estes’ false statements about Joe were immediately retweeted by Gallop.
[hitns:/iwitter. com/cindvpallop/status/9388 165615020933 13],

50
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 51 of 78 PagelD# 340

° Alexander passed “a former executive” “his hotel key and invited her to
his room to have sex during a business trip. They were both married at the
time”;

° This was “Alexander’s way of ‘testing the waters’ with women he found
attractive”;

e A “former worker” said “Alexander joked about threesomes and at one

point propositioned her”;

° “Three other former employees said Alexander regularly belittled co-
workers, telling multiple women that they needed to lose weight and
commenting on the size of their breasts in front of male colleagues. They
allege that he once described a black female employee as “chocolate
thunder” and frequently told Mormon staff members that no one wanted to
spend time with them because they wouldn’t drink alcohol”;

° Estes said, “[t]his has been happening for decades.”

82. Adweek and Coffee concealed the fact that none of the so-called
“complaints” were ever reported to Martin Agency Human Resources or to any manager
of Martin or IPG. Adweek and Coffee confirmed that “one former employee ... and
several of her colleagues” did not file complaints until “Thursday”, December 7, 2017,
the same day Adweek and Coffee published the Adweek Hit Piece.

83. Adweek and Coffee also published confidential information that they
obtained from Martin, Estes, Bidwell and/or Hanley regarding the 2013 confidential
settlement of the disputed claim that had been levelled by Bidwell against Martin and
Joe.”” Adweek and Coffee stated that “nine sources with knowledge of the story” stated
that “a woman in the creative department [Bidwell] accused Alexander of sexually

harassing her and then firing her after she repeatedly rejected his advances.” Martin,

Estes, Bidwell and/or Hanley also disclosed to Adweek and Coffee that “the settlement

 

a" Estes, Bidwell and Hanley are not parties to or third-party beneficiaries of
the IPG Release.

51
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 52 of 78 PagelD# 341

forbid the woman [Bidwell] from working for the larger Interpublic Group again in any
capacity.”

84. The Adweek Hit Piece was republished millions of times between 2017
and the present. [See, e.g., https://www.refinery29.com/en-us/2018/12/217506/the-
martin-agency-women-executives-times-up (“The piece included two former employees
who spoke on the record, saying they went to managers about Alexander at various points
to no avail. Most damning though was a 2013 settlement between the agency and an
unnamed woman”); https://qz.com/1201495/metoo-and-diet-madison-avenue-sexual-
harassment-allegations-at-publicis-wieden-kennedy-martin-agency/ (“According to a
lengthy report published by Adweek in December, Alexander was the subject of several
harassment complaints about repeated incidents through his career, dating as early as the
1990s”); https://twitter.com/cindygallop/status/938821321181618176 (“I’m disgusted
@martinagency fired @joealex12 without publicizing the (many, years-long) reasons
why”)].

85. On December 7, 2017, Joe received a text from Stein stating that Martin
had released an “internal memo” to the press. Prior to release, Martin did not provide a
copy of the “internal” memo to Joe or even advise Joe that it intended to release the
memo. The “internal” memo materially breached the terms of Joe’s verbal agreement
with Rilee-Kelley and Williams and the IPG Release, including the covenant of good
faith and fair dealing. Joe resigned on December 1, 2017. Martin promised Joe that if he
resigned, it would not comment on the matter further and the parties would work together
on a joint statement to Martin staff. The “internal” memo expressly violated Martin and

IPG’s commitments. The “internal” memo, published at the direction of IPG, was

52
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 53 of 78 PagelD# 342

egregiously defamatory. Among other things, the memo falsely stated that the “behavior
that Martin’s former CCO, Joe Alexander, is accused of is inexcusable. That’s why the
only alternative was for him to leave The Martin Agency. That decision was ours.”
Martin further misrepresented that “people in our company felt unsafe and unheard”.
Martin further falsely stated that it was “deeply sorry that any of you ever felt unsafe or
unheard.” [https://www.adweek.com/agencies/the-martin-agency-releases-internal-
memo-promising-to-get-better-in-wake-of-harassment-scandal/].

86. On December 8, 2017, Adweek and Coffee republished false statements
about Joe by Kelsey Johnson (“Johnson”), an account supervisor with Martin. Johnson
piled on with numerous unsolicited false and defamatory statements solely designed to
defame Joe, interfere with his ability to find prospective employment and violate the
spirit and letter of the IPG Release. Johnson, inter alia, stated as follows: “we do not
condone the behavior of Joe Alexander, or any of his enablers,?* or those who sexually
harass, speak down to and demean women ... we do not condone the environment and the
culture that allowed him to feel safe and comfortable in his behavior. The environment
that allowed him to stay here and prey on women for over twenty years ... The only way
to change this culture is if men and women refuse to accept a system that allows for
predatory behavior”.  [https://www.adweek.com/agencyspy/a-martin-agency-account-
director-offers-her-perspective-with-notmymartin-post/140968/;

https://medium.com/@kelseyann.johnson1/notmymartin-e00bbdc55c4b].

 

26 In truth, Joe was the only one targeted. Not one other person was accused
of sexual harassment or “inexcusable” conduct. No “enablers” were ever identified. No
“enablers” were terminated by IPG and Martin on or after December 1, 2017 because, in
truth, there was nothing to “enable”. The defamatory statements about Joe were all
invented out of whole cloth.

53
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 54 of 78 PagelD# 343

87. On December 13, 2017 — the day after Joe signed the fraudulent IPG
Release — the terms of the confidential settlement were again leaked to the Wall Street
Journal by Martin, Estes and/or Hanley. [https://www.wsj.com/articles/ousting-an-
accused-harasser-wasnt-enough-ad-agency-staff-wanted-to-know-why-1513161001 (“In
2011, Mr. Alexander made several unwanted advances toward a female copywriter at the
agency, harassing her on multiple occasions, according to people familiar with the
woman’s account. That year, on assignment in Los Angeles to shoot a commercial for
Wal-Mart, Mr. Alexander touched her inappropriately and tried to kiss her, but she
rejected his advances, according to the people familiar with her account. Days later, he
invited her to his hotel room to discuss business. After a short conversation, he got naked,
got into bed and said, ‘You decide what you want to do,’ according to the people familiar
with her account. The two had a sexual encounter. The people familiar with her account
say that after enduring his alleged harassment and criticism, she felt she had no choice.
The alleged harassment continued for months afterward, the people said. The woman
involved in the 2011 incident was let go by the Martin Agency in 2013 and teceived a
settlement of $275,000, including a provision barring her from working for Interpublic
Group agencies, the people familiar with the matter say. A spokesman for Interpublic
said the parent company first learned about the 2013 settlement in the week of Nov. 20,
2017, and received a copy of the document on Dec. 6”)]; see also
https://martinagency.com/news/then-and-now-refinery29-profiles-the-martin-agency (on
January 6, 2019, Martin and Cavallo again breached the 2013 confidential settlement
agreement by posting the terms of the settlement on Martin’s website)]. Bidwell told

Digiday that she spent the net proceeds of the settlement after payment of taxes and

54
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 55 of 78 PagelD# 344

lawyers on “Diamond earrings ... They were quarter carats, if that tells you anything”.
[https://digiday.com/marketing/agencies-use-ndas-hide-sexual-harassment-claims/].

88. On December 15, 2017, the Richmond Times-Dispatch published an
article about Joe that included “new” and “exclusive” false and defamatory statements
from Cavallo. — https:/Avww.richmond.com/business/local/amid-new-allegations-of-
misconduct-former-employees-discuss-the-culture/article_b0930¢ee2-c672-55d6-8aca-
ef14836999d9.html]. Consistent with her pledge to IPG to “re-write” the history of
Martin, Cavallo told the Times-Dispatch that “I know some of the people that have come
forth and I know them to be good and honest people. So I have no reason to doubt
anything that happened”. Cavallo confirmed that she was “seizing the opportunity”,
created by the allegations of “harassment and hostile working conditions” that were
‘ignored for years”, to “rebuild the reputation of the storied agency”. Cavallo falsely
stated that the “complaint” that “prompted Alexander’s departure” “came from the inside,
someone whose aim was not to burn the house down.”? Do you know how hard it must
be to break something you love in order to make it better”. Cavallo stated that “she
would never send a victim back to someone they were accusing of misconduct to work it
out”.

89. On December 18, 2017, Coffee published an article with the defamatory
headline: “Incoming Martin Agency CEO Kristen Cavallo: ‘I Have No Reason to
Doubt’ Joe Alexander’s Accusers”. https:/Awww.adweek.com/agencyspy/incoming-
martin-agency-ceo-kristen-cavallo-i-have-no-reason-to-doubt-joe-alexanders-

accusers/141358/; https://twitter.com/AgencySpy/status/942803805812547584]. The

 

29

used by DMA.

Significantly, Cavallo’s words, “burn the house down”, mirrored language

55
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 56 of 78 PagelD# 345

article featured a picture of Cavallo and republished one of Cavallo’s false and
defamatory statements about Joe: “I know some of the people that have come forth and I
know them to be good and honest people. So I have no reason to doubt anything that
happened”.

90. On April 11, 2018, Martin told Adweek that it was “a bit of grassroots for
the #MeToo movement in advertising”. [https://www.adweek.com/agencies/the-martin-
agencys-new-cco-and-other-female-leaders-on-why-they-signed-times-up-advertising/].

91. On April 12, 2018, Adweek published an article written by Coffee that
again referred to Joe’s termination. The article published portions of a letter written by
IPG chairman, Roth. Roth’s letter directly defamed and disparaged Joe. It stated that in
2017 “sexual harassment became impossible to ignore. We have worked hard to create a
culture where all our employees — regardless of gender, race, ethnicity, and other
dimensions of diversity — can feel safe and that they can be their authentic selves at the
office. However, with 50,000 employees, we are not immune to behavior by some
individuals that runs counter to our values ... When employees bring forward credible
allegations about sexual misconduct or unethical behavior, we investigate. And as we
showed in 2017, we take swift disciplinary action when required.”
A

[https://www.adweek.com/agencys -ceo-michael-roth-cites-swift-disciplinary-

    

action-on-metoo-in-new-letter-to-shareholders/145809/].

92. On April 13, 2018, Adweek published another article that contained
statements published by IPG about Joe. The article refers to an email sent out by IPG to
its 50,000 employees. The article states: “The email comes amid ongoing discussions

around the agency world’s response to the #MeToo movement. IPG had to reevaluate its

56
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 57 of 78 PagelD# 346

own workplace procedures and policies late last year after The Martin Agency chief
creative officer Joe Alexander was accused of sexual harassment and fired”.
[https://www.adweek.com/agencies/ipg-issues-a~-memo-reminding-staff-to-act-
responsibly-at-cannes/].

93. On September 11, 2018, Adweek published another article about
Alexander written by Coffee. The headline reads “The Martin Agency Turns Joe
Alexander’s Old Office Into a Meeting Room and Doghouse”. The article begins with
following false statements: “It’s been 10 months since The Martin Agency parted with
CCO Joe Alexander after 26 years amid an investigation into multiple claims of sexual
harassment made over nearly two decades”. (Emphasis in original).

94. On January 6, 2019, Martin and Cavallo republished an article by
Refinery29 on Martin’s website. The article was entitled “The Morning After”,
implying that something bad had happened the night before. The article featured a
picture of Cavallo and a laughing group of Martin officers. The article falsely stated that
Martin was “rocked by a public sexual harassment scandal last December”; that Cavallo
“came to power under unfortunate circumstances” and that she operates “under a
shadow”; that Joe “behaved badly”; that there was a “scandal”; “Here this company has
now sent a really strong message that this is not a riskless frolic. Sexual harassment at
this agency can destroy your ability to support your family and practice your profession”.
The article republished the substance of the December 7, 2017 Adweek article, the
“internal” memo published by Martin the next day, and it again discloses the terms of the
2013 confidential settlement: “Most damning though was a 2013 settlement between the

agency and an unnamed woman.” The article reported that the confidential Bidwell

37
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 58 of 78 PagelD# 347

settlement was brought to IPG’s attention by a “reporter”, further confirming that the
settlement had been leaked by Martin, Estes and/or Hanley to the reporter, probably
Coffee.*° _ [https://martinagency.com/news/then-and-now-refinery29-profiles-the-martin-
agency].

95. On April 16, 2019, Martin and Cavallo published a statement on Martin’s
website that contains numerous false and defamatory statements of and concerning Joe.
The statements falsely asserts that two weeks before Cavallo’s appointment as CEO of
Martin, “a #MeToo scandal had toppled longtime Chief Creative Officer Joe Alexander,
and would later force the resignations of [Williams and Rilee-Kelley|”. The statement
further falsely asserts that “Cavallo was brought over from Interpublic Group of Cos.
sibling MullenLowe to put the pieces back together”. Following [PG’s edict to “re-write”
Martin’s history, Cavallo also commented, “[d]on’t waste a good crisis”, reiterating the

false narrative that Joe had embroiled Martin in crisis and _ scandal.

[https://martinagency.com/news/ad-age-201 9-executive-of-the-year-kristen-cavallo-
martin-agency].

96. On May 9, 2019 — one-and-one-half years after Joe’s termination — Martin
and Cavallo shamelessly revisited Joe’s lynching. Martin and Cavallo republished an
Adweek article on Martin’s website. The headline of the article stated that Martin had
gone through a “METOO SCANDAL”. Cavallo falsely stated that she “hopes every
company experiences ‘a bone-crushing crisis,’” because “you won’t show the courage to

change” without it, referring to the crisis allegedly caused by Joe. Cavallo stated that she

 

30 The Refinery29 article reports that “IPG says it was also not aware of any
alleged misconduct [by Joe] until a formal complaint was made in November 2017.”

58
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 59 of 78 PagelD# 348

took over “branding crisis”. [https://martinagency.com/news/the-martin-agency-ceo-and-
nike-vp-discuss-the-benefits-of-undergoing-a-metoo-scandal].

97. In June 2019, Martin, Cavallo and IPG again brought up the events of
December 2017. Adweek published a statement by Martin and Cavallo. Cavallo told
Adweek that she had “her work cut out for her [when she became CEO of Martin]. A
#MeToo scandal had rocked The Martin Agency, and Cavallo’s first order of business
was to build a safe, diverse, equitable and welcoming environment. To help her, she
brought on Costello”?!  [https://Awww.adweek.com/brand-marketing/these-41-women-
trailblazers-are-breaking-down-barriers-and-opening-up-opportunities-for-
others/#/Kristen-Cavallo,-CEO--Karen-Costello,-CCO].

98. Significantly, the Refinery29 article confirmed that Costello, who was
ECD at Martin at the time Joe was terminated, had “had no knowledge of any allegation
against Alexander, or any inkling things were awry.”

99. Over ten years ago, Joe wrote a small book about Martin’s culture. He
called it “Good and Tough”: good to each other, tough on the work; good place to work,
tough place to leave. Martin embraced this motto. It was a large part of the Agency’s
identity. Joe was never the person described by the Defendants as “preying on females”,
a man who it was “unsafe” to be around. Joe was not “guilty” of actions “that are
inexcusable.” The fact is, Joe had been, was then, and will always be a staunch advocate
of equality and diversity in and out of the workplace. At Martin, Joe hired dozens of

women, including the top three (3) female creatives in the Agency’s history: Karen

 

3 The truth, omitted by Cavallo in her hurry to please IPG, is that Joe
personally recruited and hired Costello six months before Cavallo was appointed CEO of
Martin.

59
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 60 of 78 PageID# 349

Costello, Nancy Hannon and Deb Hagan. Joe’s last hire before his termination was
Ashley Bozeman, the first African American female creative in the history of Martin. Joe
sent people to the 3% Conference” every year since it began. He sent Q§M io the
Conference in@@§. Joe was one of the very first supporters of Free the Bid, a non-profit
initiative advocating on behalf of women directors for equal opportunities to bid on
commercial jobs in the global advertising industry. [https://www.freethebid.com/]. Joe
discovered female talent in other departments and brought them into creative, including
copywriters Lassiter Stone, Miranda Morgan and Katie Lynn Moncure. He mentored
countless women throughout The Martin Agency. Being inclusive was a tenet of his
leadership style.

100. Joe has been surrounded his whole life by smart, confident, strong,
courageous, compassionate women. He was raised by the strongest most beautiful person
in his life: his Mother Jan. He grew up with three sisters who blazed trails and always
had Joe’s undying support and admiration. He raised three incredible daughters. He has
an amazing wife. It would have been impossible to have women in his life like this if
Joe was the person described by the Defendants in this case. It is physically and
emotionally unattainable. The most telling proof of Joe’s character is the women in his

life [http://consciencenow.blogspot.com/]:

 

32 Founded by Kat Gordon in 2011, the 3% Conference is part of a
movement to increase the number of female creatives in the advertising industry.
[https://www.3percentmovement.com/movement (“Until we came along, only 3% of
Creative Directors were women. And very few were people of color. We're changing the
ratio because the more varied the people who come up with ideas, the better the ideas will
be ... Until women make up 50% of creative directors, we’ve got a crew who’ll keep
working their butts off, all led by founder Kat Gordon”)]. Because of the hard work of
the 3% movement, women now comprise up 29% of the total creatives in the industry.
[https://www.3percentmovement.com/].

60
Case 3:19-cv-00688-JAG Document19-1 Filed 11/08/19 Page 61 of 78 PagelD# 350

 

 

 

é
g

an

ue

 

101. For their part, DMA and the DMA Partners never stopped defaming Joe.
Long after Joe was terminated, they continued to stalk him and post false and defamatory

statements, including the following malicious, insulting and hateful words:

61
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 62 of 78 PagelD# 351

re

And just because it’s too hard
to NOT “go there...

Hitler was a VEGETARIAN, and
he LOVED dogs -

and he was one of the biggest
assholes in history.

we're pretty sure Joseph
Goebbels thought he was “a
good dude.”

Joe Alexander started
volunteering ata crisis hotline
last week & is proclaiming to be
a counselor. All good dudes.

 

62
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 63 of 78 PagelD# 352

DMA and the DMA Partners posted these insulting words after they learned that Joe had
volunteered to be a national suicide crisis counselor. Like Martin, Estes, Hanley, and
IPG, DMA and the DMA Partners were well aware of Joe’s prospective business
opportunities. The defamation and tortious interference never stopped. They intended to
permanently injure Joe.

102. The Defendants each engaged in actions and published statements that
destroyed Joe’s reputation and ended his stellar career in advertising. It is now virtually
impossible for Joe to obtain work. As an example: Joe was hired to do freelance, but
when a vendor was told Joe was working on the job, they said he couldn’t be seen in their
office or be on phone calls. Joe lost the freelance job. Joe has lost much more than
money, however. His family suffered untold pain. His marriage is forever changed. He
constantly fears what his former colleagues, clients and others in the industry may think
of him. The personal injuries Joe suffered — the disgrace, insult, humiliation,
embarrassment, pain and mental anguish and suffering — are permanent.

COUNT I —- DEFAMATION
(Martin, Cavallo and IPG)

103. Joe restates paragraphs | through 102 of this Complaint, and incorporates
them herein by reference.

104. In 2018 and 2019, within the year preceding the filing of this action,
Martin and Cavallo each made and published to third-parties, including Adweek and
Coffee, numerous false factual statements, which are detailed verbatim above, of or
concerning Joe. The false and defamatory statements were published without privilege or

excuse of any kind.

63
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 64 of 78 PagelD# 353

105. At the time Cavallo defamed Joe, Martin and Cavallo reported directly to
IPG and were subject to its control. At all times relevant to this case, Martin and Cavallo
acted at the direction of IPG and with its knowledge, and within the scope of their duties
and authority. IPG is liable for Martin and Cavallo’s actions and conduct under the
doctrine of respondeat superior.

106. By intentionally publishing statements on the Internet, to trade magazines
and via social media, Martin, Cavallo and IPG knew or should have known that their
false and defamatory statements would be published and republished over and over by
third-parties, including other industry publications, subscribers and social media
followers of those publications, and others, millions of times to Joe’s detriment and
injury. Republication was the natural and probable consequence of these Defendants’
actions and was actually and/or presumptively authorized by the Defendants. These
Defendants are liable for the republication of the false and defamatory statements within
the year prior to the filing of this action under the doctrine announced by the Supreme
Court of Virginia in Weaver v. Home Beneficial Co., 199 Va. 196, 200, 98 S.E.2d 687
(1957) (“where the words declared on are slanderous per se their repetition by others is
the natural and probable result of the original slander.”).

107. The Defendants’ false statements constitute defamation per se. The
statements accuse and impute to Joe (1) the commission of felonies and crimes involving
moral turpitude and for which Joe may be punished and imprisoned in a state or federal
institution, (b) an unfitness to perform the duties of an office or employment for profit,

including the job of a CCO, or the want of integrity in the discharge of the duties of such

64
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 65 of 78 PagelD# 354

office or employment. The Defendants’ statements also severely prejudice Joe in his
profession or trade.

108. Martin, Cavallo and IPG’s false statements caused Joe substantial harm,
presumed damages and actual damages.

109. Martin, Cavallo and IPG made the false statements with actual or
constructive knowledge that they were false or with reckless disregard for whether they
were false. These Defendants acted with actual malice and reckless disregard for the
truth for the following reasons:

a. These Defendants pursued a predetermined agenda and reiterated a
false narrative that perpetuated the lie that Joe had engaged in sexual harassment
and other scandalous behavior and misconduct;

b. These Defendants knew their statements were false and acted out
of a desire to hurt Joe and to permanently stigmatize him. The words and images
that they used were vile, contemptuous, any disproportionate to any occasion.
These Defendants made up the false statements out of whole cloth.

C. Martin, Cavallo and IPG revealed confidential information with
the intent to hurt Joe.

d. These Defendants initiated defamation. They knew that the false
and defamatory statements would be republished and repeated over and over,
destroying Joe’s reputation globally and rendering him unemployable.

110. Joe is a private individual. The Defendants lacked reasonable grounds for
any belief in the truth of their statements, and, at the very least, acted negligently in

failing to determine the true facts.

65
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 66 of 78 PagelD# 355

111. Asadirect and proximate result of Martin, Cavallo and IPG’s defamation,
Joe suffered presumed damages and actual damages, including, but not limited to, loss of
business and income, insult, humiliation, embarrassment, mental suffering, pain and
mental suffering, injury to his reputation, costs, and other out-of-pocket expenses in the
sum of $50,000,000.00 or such greater amount as is determined by the Jury.

COUNT II - INSULTING WORDS
(Martin, Cavallo and IPG)

112. Joe restates paragraphs | through 111 of this Complaint, and incorporates
them herein by reference.

113. Martin, Cavallo and IPG’s insulting words, in the context and under the
circumstances in which they were published, written and used, tend to violence and
breach of the peace. Like any reasonable person, Joe was humiliated, disgusted, angered
and provoked to violence by the insulting words.

114. Martin, Cavallo and IPG’s false, libelous and slanderous words are
fighting words, which are actionable under § 8.01-45 of the Code.

115. As a direct result of Martin, Cavallo and IPG’s insulting words, Joe
suffered actual damages, including, but not limited to, loss of business and income, insult,
humiliation, embarrassment, mental suffering, pain and mental suffering, injury to his
reputation, costs, and other out-of-pocket expenses in the sum of $50,000,000.00 or such

greater amount as is determined by the Jury.

66
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 67 of 78 PagelD# 356

COUNT III - BREACH OF FIDUCIARY DUTY/BREACH OF CONTRACT
(Martin, Estes, Hanley and IPG)

116. Joe restates paragraphs | through 115 of this Complaint, and incorporates
them herein by reference.

117. The 2013 confidential settlement agreement by and between Bidwell,
Martin and Joe is a valid and enforceable agreement. As a result of the execution of the
2013 confidential settlement agreement, the Defendants owed common law fiduciary
duties and contractual duties to Joe, inter alia, to keep the terms of the settlement
agreement strictly confidential.

118. Martin promised Joe that if he resigned, Martin would work with Joe on
an acceptable statement to be made to Martin Agency staff.

119. Martin, Estes, Hanley and IPG breached their fiduciary and contractual
duties by, inter alia, providing a copy of the 2013 confidential settlement agreement
and/or disclosing its terms to DMA, to newspapers, to Adweek and Coffee, and by
publishing and republishing the terms of the settlement with Bidwell on Martin’s website.
Martin further breached fiduciary and contractual duties owed to Joe when it disclosed
confidential HR files/information to DMA.

120. Martin breached its oral contract with Joe when it published the “internal”
memo and leaked it to Adweek and Coffee.

121. As a direct result of these Defendants’ breaches of fiduciary duty and
breaches of contract, Joe suffered presumed and actual damages, including, but not
limited to, presumed damages and actual damages, including, but not limited to, loss of

business and income, insult, humiliation, embarrassment, mental suffering, pain and

67
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 68 of 78 PagelD# 357

mental suffering, injury to his reputation, costs, and other out-of-pocket expenses in the
sum of $50,000,000.00 or such greater amount as is determined by the Jury.
COUNT IV —- GROSS NEGLIGENCE
(Martin, Estes, Hanley and IPG)

122. Joe restates paragraphs | through 121 of this Complaint, and incorporates
them herein by reference.

123. Martin, Estes, and Hanley’s disclosure of the 2013 confidential settlement
agreement and confidential employment/HR files and information to DMA, to
newspapers, to Adweek and Coffee, and on Martin’s website, constitutes a degree of
negligence that shows an utter disregard of prudence amounting to a complete neglect of
the rights, interests, welfare and safety of Joe.

124. These Defendants’ deliberate actions constitute a heedless and palpable
violation of legal duty respecting the rights of Joe.

125. These Defendants’ actions constitute gross negligence.

126. As a direct result Martin, Estes, Hanley and IPG’s gross negligence, Joe
suffered damage and incurred loss, including, but not limited to, pain and suffering,
severe emotional trauma, anguish, stress and anxiety, financial loss, injury to his
reputation, special damages, costs and out-of-pocket expenses in the amount of
$50,000,000.00 or such greater amount as is determined by the Jury.

COUNT V —- TORTIOUS INTERFERENCE WITH CONTRACT
(Estes and Hanley)
127. Joe restates paragraphs Fl through 126 of this Complaint, and incorporates

them herein by reference.

68
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 69 of 78 PagelD# 358

128. Joe had a valid contract with Martin and reasonable business expectancies
in his employment and property rights.

129. Estes and Hanley both knew that Joe was employed as CCO of Martin.

130. Estes and Hanley intentionally interfered with Joe’s contract, property
rights and business expectancies by, inter alia, disclosing the terms of the 2013
confidential settlement agreement to third parties, including DMA, Adweek, the
Richmond Times-Dispatch, the New York Times and the Wall Street Journal, and by
publishing false and defamatory statements about Joe. Estes and Hanley’s improper
methods, actions and practices were, inter alia, defamatory, unethical, oppressive, over-
reaching, fraudulent, hostile, and sharp.

131. Asa direct result of Estes and Hanley’s tortious interference with contract
and valid business expectations, Joe suffered damage and incurred loss, including, but not
limited to, actual damages, loss of business and income, diminished earning capacity,
injury to his reputation, court costs, and other out-of-pocket expenses and damages in the
sum of $50,000,000.00 or such greater amount as is determined by the Jury.

COUNT VI -TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
(Martin, Cavallo and IPG)

132. Joe restates paragraphs | through 131 of this Complaint, and incorporates
them herein by reference.

133. After he was terminated by Martin, Joe attempted to pursue work as a
freelancer. [https://www.linkedin.com/in/joealex12/).

134. Based upon his long career in advertising, Joe had a reasonable

expectation of obtaining future employment and business.

69
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 70 of 78 PagelD# 359

135. From a review of publicly available information, including Joe’s LinkedIn
page, website and blogspot and articles published in Adweek, Martin, Cavallo and IPG
each knew about Joe’s business expectations and attempts to find work.

136. After December 1, 2017, Joe had a handful of opportunities to work on
freelance campaigns.

137. After Joe’s termination, Martin, Cavallo and IPG (including Roth)
intentionally interfered with Joe’s prospective business relationships and opportunities by
continuing to publish false and defamatory statements about Joe. Martin, Cavallo and
IPG (Roth) intended that their continuing false statements would interfere with Joe’s
ability to obtain future employment in the advertising industry. They knew that the false
statements — amplified in article after article written by Coffee for Adweek — were
substantially likely to deprive Joe of any ability to find work.

138. As a proximate result of Martin, Cavallo and IPG’s statements and
improper actions, Joe has largely been unable to secure any substantial work in the
advertising industry since his termination. Prospective employers who google his name
fear retaliation by the Defendants and their supporters and/or the reputational risk of
being “seen” with Joe. One recruiter recently told Joe “unfortunately, you are
radioactive.” Absent the Defendants’ misconduct, it was reasonably certain that Joe
would have obtained work, including the freelance business he sought, and/or kept the
freelance work he did obtain.

139. Martin and IPG’s actions constitute tortious interference with prospective

economic advantage.

70
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 71 of 78 PagelD# 360

140. As a direct result of Martin and IPG’s tortious interference with
prospective economic advantage, Joe suffered damage and loss, including, but not limited
to, Joe suffered damage and incurred loss, including, but not limited to, actual damages,
loss of business and income, diminished earning capacity, injury to his reputation, court
costs, and other out-of-pocket expenses and damages in the sum of $50,000,000.00 or
such greater amount as is determined by the Jury.

COUNT VIT - COMMON LAW CONSPIRACY
(Martin, Estes, Hanley and IPG)

141. Joe restates paragraphs | through 140 of this Complaint, and incorporates
them herein by reference.

142. Beginning in November 2017, Martin, Estes, Hanley and IPG combined,
associated, agreed or acted in concert together and with others, including DMA and
Coffee, for the express purpose of injuring Joe in his business and reputation and
tortiously interfering with Joe’s employment as CCO of Martin through the disclosure of
confidential employment information and the publication and republication of false and
defamatory statements. DMA admitted and confirmed that it’s actions were “one spoke”

on the “wheel”:

ncaa (st ta afstel Este) afc h\i- aera al

Our actions are just one
spoke on a wheel

 

71
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 72 of 78 PagelD# 361

In furtherance of the conspiracy and preconceived joint plan, these Defendants and their
confederates orchestrated a scheme, the unlawful purpose of which was to cause Joe’s
termination. Acting in concert, with specific knowledge of IPG’s “zero-tolerance” policy
and DMA’s vicious purpose, these Defendants published, republished and spread false
and defamatory statements about Joe with knowledge that IPG would order Joe’s
termination without due process.

143, Martin, Estes, Hanley and IPG acted intentionally, purposefully, without
lawful justification, and with the express knowledge that they were injuring Joe.

144. These Defendants’ actions constitute a common law conspiracy to
tortiously interfere with contract and reasonable business expectations.

145. As a direct result of Martin, Estes and Hanley’s conspiracy, Joe suffered
damage and loss, including, but not limited to, presumed damages, actual damages,
including, loss of employment, business and income, diminished future earnings capacity,
insult, pain and mental suffering, humiliation, embarrassment, injury to reputation, court
costs, and other damages in the amount of $50,000,000.00 or such greater amount as is
determined by the Jury.

COUNT VIII — INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

146. Joe restates paragraphs 1 through 145 of this Complaint, and incorporates
them herein by reference.

147. The Defendants’ conduct, detailed above, was intentional and reckless.
The Defendants engaged in a series of acts that, taken together, constitute extreme and

outrageous behavior. The Defendants deliberately disclosed confidential and “damning”

72
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 73 of 78 PagelD# 362
f

(disputed and unverified) employment information to DMA, an anonymous group of
persons who the Defendants knew were on a crusade to smear top white, male, creatives
in the advertising industry and to get them fired. The Defendants doxxed Joe without any
due process. They engaged in a malicious scheme with knowledge that Joe’s reputation
would be destroyed. They knew that their incendiary allegations would cause swift,
immediate and severe emotional injury and financial loss. They knew that top creatives
at any IPG company were peculiarly susceptible to summary termination. They knew
that IPG would afford Joe no due process. In spite of their knowledge, the Defendants
proceeded with their plan to cause Joe’s termination. Their conduct was vulgar, flagrant,
insulting and heartless.

148. The Defendants’ actions offend against generally accepted standards of
decency and morality and are atrocious and utterly intolerable.

149. Their outrageous conduct caused Joe to suffer severe emotional distress,
extreme fear and panic.

150. The Defendants’ misconduct constitutes intentional infliction of emotional
distress.

151. Asa direct result of the Defendants’ misconduct, Joe suffered damage and
incurred loss, including, without limitation, pain and suffering, physical injury, severe
emotional trauma, insult, embarrassment, humiliation, public ridicule, anguish, stress and
anxiety, injury to reputation, special damages, medical expenses, attorney's fees, costs
and out-of-pocket expenses in the sum of $50,000,000.00 or such greater amount as is

determined by the Jury.

73
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 74 of 78 PagelD# 363

COUNT IX —- FRAUD IN THE INDUCEMENT
(Martin and IPG)
152. Joe restates paragraphs 1 through 151 of this Complaint, and incorporates
them herein by reference.

153. DMA’s sources were embedded in leadership and HR positions at Martin:

matin dietmadisonave 27m

Our sources are embedded in
leadership & HR positions at
agencies - and they too are sick of
the lack of inaction. We are a
byproduct of the lack of efficacy in
the industry when it comes to
sexual harassment &
discrimination. An entity like ours
shouldn't exist if agencies did a
better job when it comes to these
eal ee

 

74
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 75 of 78 PagelD# 364

154. Some of the original DMA Partners actually worked at Martin:

 

marabeanzz You guys are so off base. How
long have you followed them? Some of the 9
original DMA work at Martin, and they started
out by calling out Joe Alexander before it was
ever in the papers or known in public. Did you
know that ? They did that for months. No
agency is protected, they speak truth to power.
they have even exposed someone that's good
friends with a person in their collective and
even posted the text messages of her directly
confronting the man and telling him that he
would be reported.

  

os x
or

 

 

 

DMA protected the identities of its Martin confederates:

 

We also have individuals working for
~HR who have turned documents over to
us. We can't get into the specifics of
that because what they are doing is the
most risky and we have been advised
‘to not discuss our process when it
comes to that particular matter.

 

 

 

155. When it investigated the matter in mid-November 2017, IPG learned the
truth about Martin’s involvement with DMA and its conspiracy and treachery.
156. Rather than reveal the truth, IPG decided to conceal Martin’s wrongdoing

and sacrifice Joe. IPG’s motives and actions were wholly corrupt.

75
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 76 of 78 PagelD# 365

157. Martin and IPG concealed material facts, including Martin’s despicable
involvement with DMA and disclosures to DMA, for the purpose of procuring the IPG
Release.

158. Joe reasonably and justifiably relied upon Martin and IPG’s
representations and concealment by signing the IPG Release and agreeing to the limited
release of claims. Joe was induced by Martin and IPG’s concealment to release IPG and
Martin from liability. But for Martin and IPG’s concealment, Joe would not have signed
the IPG Release.

159. Martin and IPG’s representations were false at the time they were made.
Martin and IPG misrepresented and concealed their true ulterior motive and intention,
which was to trick Joe into releasing his valuable claims, knowing that DMA was going
to publicly defame Joe on social media.

160. Martin and IPG’s statements, actions, omissions and nondisclosure, and
concealment constitute fraud in the inducement of contract and fraud in the performance
of contract.

161. As a direct and proximate result of Martin and IPG’s fraud in the
inducement, Joe suffered damage and incurred loss, including, without limitation,
damage and injury to Joe’s business, property and reputation, financial loss, attorney’s
fees, court costs, and other damages in the sum of $50,000,000.00 or such greater amount

as is determined by the Jury.

76
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 77 of 78 PagelD# 366

Joe alleges the foregoing based upon personal knowledge, public statements of
others, and records in his possession. He believes that substantial additional evidentiary
support, which is in the exclusive possession of the Defendants, their clients, agents,
surrogates, alter egos, and other third-parties, will exist for the allegations and claims set
forth above after a reasonable opportunity for discovery.

Joe reserves the right to amend this Complaint upon discovery of additional

instances of Defendants’ wrongdoing.

CONCLUSION AND REQUEST FOR RELIEF

WHEREFORE, Joe Alexander respectfully request the Court to enter Judgment
against the Defendants, jointly and severally, as follows:

A. Compensatory damages in the sum of $50,000,000.00 or such greater
amount as is determined by the Jury;

B. Punitive damages in the amount of $350,000.00 or the maximum amount
allowed by law;

C. Prejudgment interest at the rate of 6% per year on the Principal Sum
awarded by the Jury from November 21, 2017 to the date of Judgment;

D. Postjudgment interest at the rate of six percent (6%) per annum until paid;

E, Such other relief as is just and proper.

TRIAL BY JURY IS DEMANDED

DATED: October 22, 2019

77
Case 3:19-cv-00688-JAG Document 19-1 Filed 11/08/19 Page 78 of 78 PagelD# 367

JOE ALEXANDER

By:

Steven S. Biss (VSB # 32972)

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098

Email: stevenbiss@earthlink.net

Counsel for the Plaintiff

78
